Case 20-41308          Doc 33     Filed 03/10/20 Entered 03/10/20 11:15:19                     Main Document
                                              Pg 1 of 61


                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

In re:                                                  )   Chapter 11
                                                        )
FORESIGHT ENERGY LP, et al.,                            )   Case No. 20-41308-659
                                                        )
                        Debtors.1                       )   (Joint Administration Requested)
                                                        )
                                                        )   Hearing Date: March 11, 2020
                                                        )   Hearing Time: 10:00 a.m. (Central Time)
                                                        )   Hearing Location: Courtroom 7 North

              DEBTORS’ APPLICATION FOR ENTRY OF AN ORDER
      AUTHORIZING THE RETENTION AND EMPLOYMENT OF PAUL, WEISS,
    RIFKIND, WHARTON & GARRISON LLP AS ATTORNEYS FOR THE DEBTORS
     AND DEBTORS IN POSSESSION NUNC PRO TUNC TO THE PETITION DATE

                  Foresight Energy LP and its affiliated debtors and debtors in possession in the

above-captioned cases (collectively, the “Debtors”) respectfully state as follows in support of

this application (this “Application”):

                                              Relief Requested

                  1.      By this Application, the Debtors seek entry of an order, (the “Proposed

Order”),2 pursuant to sections 327(a) and 330 of title 11 of the United States Code


1
    The Debtors in these cases are each incorporated or organized in the state of Delaware, and along with the last
    four digits of each Debtor’s federal tax identification number (or SEC filing number if unavailable), are:
    Foresight Energy LP (8894); Foresight Energy GP LLC (8332); Foresight Energy LLC (7685); Foresight
    Energy Employee Services Corporation (7023); Foresight Energy Services LLC (6204); Foresight Receivables
    LLC (2250); Sugar Camp Energy, LLC (8049); Macoupin Energy LLC (9005); Williamson Energy, LLC
    (9143); Foresight Coal Sales LLC (8620); Tanner Energy LLC (0409); Sitran LLC (9962); Seneca Rebuild LLC
    (0958); Oeneus LLC (6007); Adena Resources, LLC (4649); Hillsboro Transport LLC (6881); American
    Century Transport LLC (SEC No. 5786); Akin Energy LLC (1648); American Century Mineral LLC (SEC
    No. 5788); Foresight Energy Finance Corporation (5321); Foresight Energy Labor LLC (4176); Viking Mining
    LLC (4981); M-Class Mining, LLC (5272); MaRyan Mining LLC (7085); Mach Mining, LLC (4826); Logan
    Mining LLC (2361); LD Labor Company LLC (8454); Coal Field Repair Services LLC (9179); Coal Field
    Construction Company LLC (5694); Hillsboro Energy LLC (1639); and Patton Mining LLC (7251). The
    address of the Debtors’ corporate headquarters is One Metropolitan Square, 211 North Broadway, Suite 2600,
    St. Louis, Missouri 63102.
2
    A copy of the Proposed Order will be made available on the Debtors’ case information website at:
    https://cases.primeclerk.com/foresightenergy.



Doc#: US1:13606338v5
Case 20-41308          Doc 33   Filed 03/10/20 Entered 03/10/20 11:15:19        Main Document
                                            Pg 2 of 61


(the “Bankruptcy Code”), Rules 2014(a) and 2016 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”) and Rules 2014 and 2016 of the Local Rules of Bankruptcy Procedure

for the Eastern District of Missouri (the “Local Bankruptcy Rules”), authorizing the retention

and employment of Paul, Weiss, Rifkind, Wharton & Garrison LLP (“Paul, Weiss” or the

“Firm”) as the Debtors’ attorneys with respect to the filing and prosecution of these chapter 11

cases, nunc pro tunc to the Petition Date (as defined below). In support of this Application, the

Debtors rely upon the declaration of Paul M. Basta (the “Basta Declaration”), a partner at Paul,

Weiss, attached hereto as Exhibit A, and the declaration of Robert D. Moore, the Debtors’

President and Chief Executive Officer, attached hereto as Exhibit B (the “Moore Declaration”).

                                      Jurisdiction and Venue

                  2.     The United States Bankruptcy Court for the Eastern District of Missouri

(the “Court”) has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and 1334 and

Rule 9.01(B) of the Local Rules of the United States District Court for the Eastern District of

Missouri. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a core

proceeding pursuant to 28 U.S.C. § 157(b).

                  3.     The statutory and legal predicates for the relief requested herein are

sections 327(a) and 330 of the Bankruptcy Code, Bankruptcy Rules 2014(a) and 2016, and Local

Bankruptcy Rules 2014 and 2016.

                                           Background

                  4.     On the date hereof (the “Petition Date”), each of the Debtors filed a

voluntary petition for relief under chapter 11 of the Bankruptcy Code. The Debtors are a leading

producer of thermal coal, with four mining complexes and nearly 2.1 billion tons of proven and

probable coal reserves strategically located near multiple rail and river transportation access



                                                 2
Doc#: US1:13606338v5
Case 20-41308          Doc 33     Filed 03/10/20 Entered 03/10/20 11:15:19                    Main Document
                                              Pg 3 of 61


points in the Illinois Basin. The Debtors also own a barge-loading river terminal on the Ohio

River. From this strategic position, the Debtors sell their coal primarily to electric utility and

industrial companies located in the eastern half of the United States and across the international

market.

                  5.     The Debtors continue to manage and operate their businesses as debtors in

possession under sections 1107 and 1108 of the Bankruptcy Code.                           Contemporaneously

herewith, the Debtors filed a motion requesting joint administration of these chapter 11 cases

pursuant to Bankruptcy Rule 1015(b). No trustee, examiner or official committee has been

appointed in these chapter 11 cases.

                  6.     Information regarding the Debtors’ businesses, their capital and debt

structure, the events leading to the filing of these cases, and the terms and structure of the

proposed restructuring transaction is set forth in the Declaration of Robert D. Moore, President

and Chief Executive Officer of Foresight Energy LP, in Support of Chapter 11 Petitions

(the “Moore Declaration”), the Declaration of Alan Boyko, Senior Managing Director of FTI

Consulting, Inc., in Support of Chapter 11 Petitions and First Day Relief (the “Boyko

Declaration”), and the declaration of Seth Herman in support of the Debtors’ motion for approval

of debtor in possession financing and use of cash collateral (the “Herman Declaration,” and

together with the Moore Declaration and Boyko Declaration, the “First Day Declarations”),3

each filed contemporaneously herewith.




3
    The First Day Declarations are being filed in support of this Application and are incorporated herein by
    reference. Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in
    the First Day Declarations.


                                                        3
Doc#: US1:13606338v5
Case 20-41308          Doc 33   Filed 03/10/20 Entered 03/10/20 11:15:19         Main Document
                                            Pg 4 of 61


                                          Basis for Relief

A.       Paul, Weiss’s Qualifications

                  7.     The Debtors seek to retain Paul, Weiss because of Paul, Weiss’s

recognized expertise and extensive experience and knowledge in the field of debtors’

protections, creditors’ rights, and business reorganizations and restructurings under chapter 11 of

the Bankruptcy Code.

                  8.     Paul, Weiss has been extensively involved in major chapter 11 cases and

has represented debtors in many such cases, including, among others: In re Pioneer Energy

Services Corp., No. 20-31425 (DRJ) (Bankr. S.D. Tex. March 1, 2020); In re Bumble Bee

Parent, Inc., No. 19-12502 (LSS) (Bankr. D. Del. Nov. 11, 2019); In re Jack Cooper Ventures,

Inc., No. 19-62393 (PWB) (Bankr. N.D. Ga. Aug. 6, 2019); In re Sears Holding Corp., No. 18-

23538 (RDD) (Bankr. S.D.N.Y. Oct. 15, 2018); In re The Bon-Ton Stores, Inc., No. 18-10248

(MFW) (Bankr. D. Del. Feb. 4, 2018); In re Expro Holdings US Inc., No. 17-60179 (DRJ)

(Bankr. S.D. Tex. Jan. 19, 2018); In re Cumulus Media Inc., No. 17-13381 (SCC) (Bankr.

S.D.N.Y. Dec. 21, 2017); In re CGG Holding (U.S.) Inc., No. 17-11637 (MG) (Bankr. S.D.N.Y.

Jul. 14, 2017); In re BPS US Holdings, Inc., No. 16-12373 (KJC) (Bankr. D. Del. Dec. 13, 2016);

In re Noranda Aluminum, Inc., No. 16-10083 (BSS) (Bankr. E.D. Mo. Feb. 8, 2016); In re

Walter Energy, Inc., No. 15-0271 (TOM) (Bankr. N.D. Ala. Sept. 4, 2015); and In re

AbitibiBowater Inc., No. 09-11296 (KJC) (Bankr. D. Del. Apr. 16, 2009).

                  9.     Paul, Weiss is a full-service law firm with a national and international

presence and has experience and expertise in virtually every major substantive area of legal

practice. Since 2015, Paul, Weiss has represented the Debtors in connection with analyzing,

negotiating and implementing a series of refinancing transactions (the “Refinancing

Engagement”), and continues to provide the Debtors services under the terms of the agreement

                                                 4
Doc#: US1:13606338v5
Case 20-41308           Doc 33   Filed 03/10/20 Entered 03/10/20 11:15:19            Main Document
                                             Pg 5 of 61


executed on December 18, 2015 (the “Engagement Letter”) attached hereto as Exhibit C. In

connection with the Refinancing Engagement and in preparing for its representation of the

Debtors in these chapter 11 cases, Paul, Weiss has become intimately familiar with the Debtors’

capital structure and operations, as well as with the key creditors and other stakeholders in these

chapter 11 cases.

                  10.     For the foregoing reasons, the Debtors believe that Paul, Weiss is

particularly well-situated and well-qualified to represent the Debtors in these chapter 11 cases in

an effective, efficient, and timely manner. Accordingly, the retention of Paul, Weiss is necessary

and in the best interests of the Debtors, their estates and their creditors.

                  11.     The Debtors have been informed that Paul M. Basta and Alice Belisle

Eaton, partners of Paul, Weiss, as well as other partners of, counsel to, and associates of Paul,

Weiss who will be working on this matter, are members in good standing of, among others, the

Bar of the State of New York and the United States District Court for the Southern District of

New York.

B.       Services to be Provided

                  12.     Subject to further order of the Court, the Debtors request the retention and

employment of Paul, Weiss to render the following legal services:

                          (a)    providing legal advice with respect to the Debtors’ powers and
                                 duties as debtors in possession in the continued operation of their
                                 business and management of their properties;

                          (b)    advising and consulting on the conduct of these chapter 11 cases,
                                 including all of the legal and administrative requirements of
                                 operating in chapter 11;

                          (c)    attending meetings and negotiating with representatives of creditors
                                 and other parties in interest;

                          (d)    taking action necessary to protect and preserve the Debtors’
                                 estates, including the prosecution of actions on the Debtors’

                                                   5
Doc#: US1:13606338v5
Case 20-41308           Doc 33   Filed 03/10/20 Entered 03/10/20 11:15:19            Main Document
                                             Pg 6 of 61


                                 behalf, defending any action commenced against the Debtors, and
                                 representing the Debtors in negotiations concerning litigation in
                                 which the Debtors are involved, including objections to claims filed
                                 against the Debtors’ estates;

                          (e)    preparing pleadings in connection with these chapter 11 cases,
                                 including motions, applications, objections, replies, answers, orders,
                                 reports, and papers necessary or otherwise beneficial to the
                                 administration of the Debtors’ estates;

                          (f)    representing the Debtors in connection with obtaining authority to
                                 continue using cash collateral and post-petition financing;

                          (g)    advising the Debtors in connection with any potential sale of assets;

                          (h)    advising and assisting the Debtors with financing and transactional
                                 matters as such may arise during these chapter 11 cases;

                          (i)    appearing in Court and any appellate courts to represent the interests
                                 of the Debtors’ estates;

                          (j)    advising the Debtors regarding tax matters;

                          (k)    taking any necessary action on behalf of the Debtors to negotiate,
                                 prepare and obtain approval of a disclosure statement and
                                 confirmation of a chapter 11 plan and all documentation related
                                 thereto; and

                          (l)    performing all other legal services for the Debtors that may be
                                 necessary and proper in these proceedings.

                  13.     The Debtors also seek to employ and retain Armstrong Teasdale LLP

(“AT”) as their co-counsel in connection with these chapter 11 cases, and to handle certain

matters that the Debtors may encounter that cannot be handled appropriately by Paul, Weiss

because of a potential conflict of interest. The services of AT are intended to complement, and

not duplicate, the services to be rendered by Paul, Weiss. Moreover, the responsibilities of AT

will be confined to legal matters that are distinct from the matters handled by Paul, Weiss. AT

will act on its own and will not act under the direct supervision of Paul, Weiss. The Debtors are

mindful of the need to avoid duplication of services and appropriate procedures will be



                                                   6
Doc#: US1:13606338v5
Case 20-41308           Doc 33   Filed 03/10/20 Entered 03/10/20 11:15:19           Main Document
                                             Pg 7 of 61


implemented to ensure that there is no such duplication and that, where appropriate, ethical walls

are erected to screen Paul, Weiss from the work of AT.

C.       Professional Compensation

                  14.     Paul, Weiss practices in a national marketplace for legal services in which

rates are driven by multiple factors relating to the individual lawyer, his or her area of

specialization, the firm’s expertise, performance, reputation, the nature of the work involved, and

other factors. Paul, Weiss intends to apply for compensation for professional services rendered

on an hourly basis and reimbursement of expenses incurred in connection with these chapter 11

cases, subject to the Court’s approval and in compliance with applicable provisions of the

Bankruptcy Code, the Bankruptcy Rules, the Local Bankruptcy Rules, the U.S. Trustee

Guidelines for Reviewing Applications for Compensation and Reimbursement of Expenses Filed

under 11 U.S.C. § 330 by Attorneys in Larger Chapter 11 cases (the “Fee Guidelines”), and any

further orders of the Court (the “Orders”). The standard hourly rates Paul, Weiss will charge in

these chapter 11 cases are in accordance with its ordinary and customary rates for matters of this

type in effect on the date such services are rendered.

                  15.     The hourly rates set forth herein and in the Basta Declaration are the

Firm’s standard hourly rates. These rates are set at a level designed to fairly compensate the

Firm for the work of its attorneys and paralegals and to cover fixed and routine overhead

expenses and are revised on an annual basis. The current standard hourly rates for Paul, Weiss

attorneys and paralegals range from $1,225 to $1,650 per hour for partners; $1,200 per hour for

counsel; $495 to $1,110 per hour for staff attorneys and associates; and $115 to $380 per hour

for legal assistants. These rates are subject to periodic adjustment to reflect economic and other

conditions.     Paul, Weiss has not agreed to any variations from, or alternatives to, its standard



                                                   7
Doc#: US1:13606338v5
Case 20-41308           Doc 33   Filed 03/10/20 Entered 03/10/20 11:15:19          Main Document
                                             Pg 8 of 61


billing arrangements for this engagement. The following attorneys are currently expected to

have primary responsibility for representing the Debtors:

       Paul M. Basta (Partner)                27 years of experience     $1,650 per hour

       Alice Belisle Eaton (Partner)          20 years of experience     $1,550 per hour

       Aidan Synnott (Partner)                31 years of experience     $1,650 per hour

       Alexander Woolverton                    8 years of experience     $1,110 per hour
       (Associate)

       Michael Colarossi (Associate)           3 years of experience      $955 per hour

       Patrick Steel (Associate)               3 years of experience      $955 per hour

       David M. Weiss (Associate)              1 year of experience       $775 per hour

       Stephanie P. Lascano (Associate) Less than 1 year experience       $665 per hour

Other Paul, Weiss lawyers and paraprofessionals will be utilized or consulted and may appear on

behalf of the Debtors in these chapter 11 cases, as necessary. None of the professionals included

in this engagement vary their rate based on the geographic location of these chapter 11 cases.

                  16.     In addition, Paul, Weiss customarily charges its clients for all costs and

expenses incurred, including, among other things, telephone and telecopier toll and other

charges, mail and express mail charges, special or hand delivery charges, document processing,

photocopying charges, travel expenses, expenses for “working meals,” computerized research,

transcription costs, as well as non-ordinary overhead expenses approved by the client such as

secretarial and other overtime. Paul, Weiss will charge the Debtors for these expenses in a

manner and at rates consistent with charges made generally to Paul, Weiss’s other clients.

                  17.     The Debtors understand and have agreed that Paul, Weiss hereafter will

apply to the Court for allowances of compensation and reimbursement of expenses in accordance

with sections 330 and 331 of the Bankruptcy Code, the Bankruptcy Rules, the Local Bankruptcy

                                                   8
Doc#: US1:13606338v5
Case 20-41308           Doc 33   Filed 03/10/20 Entered 03/10/20 11:15:19         Main Document
                                             Pg 9 of 61


Rules, the Fee Guidelines, and the Orders for all professional services performed and expenses

incurred after the Petition Date.

                  18.     Subject to the provisions of the Bankruptcy Code, the Bankruptcy Rules,

the Local Bankruptcy Rules, the Fee Guidelines, and the Orders, the Debtors propose to

compensate Paul, Weiss for services rendered at its customary hourly rates that are in effect from

time to time, as set forth in the Basta Declaration, and to reimburse Paul, Weiss according to its

customary reimbursement policies. The Debtors respectfully submit that Paul, Weiss’s rates and

policies as set forth in the Basta Declaration are reasonable.

D.       Compensation Received by Paul, Weiss from the Debtors

                  19.     Paul, Weiss received a retainer from the Debtors in the amount of

$325,000.00 on October 3, 2019 and additional retainers of $233,403.94 on January 27, 2020,

$231,080.31 on February 4, 2020, $1,000,000.00 on February 29, 2020, and $350,000.00 on

March 9, 2020. Including amounts drawn from these retainers, the Firm received payments

made within the ninety (90) days immediately preceding the Petition Date totaling approximately

$3,547,882.47 in connection with Paul, Weiss’s general representation of the Debtors prior to

these chapter 11 cases and in connection with the preparation thereof.

                  20.     Other than as set forth herein, Paul, Weiss has not received any payments

from the Debtors during the ninety (90) days immediately preceding the Petition Date.

                  21.     Paul, Weiss has advised the Debtors that it intends to apply to the Court

for allowance of compensation for professional services rendered and reimbursement of charges,

costs and expenses incurred in these chapter 11 cases in accordance with the applicable

provisions of the Bankruptcy Code, the Bankruptcy Rules, the Local Bankruptcy Rules, the Fee

Guidelines, and the Orders.



                                                  9
Doc#: US1:13606338v5
Case 20-41308           Doc 33   Filed 03/10/20 Entered 03/10/20 11:15:19            Main Document
                                            Pg 10 of 61


E.       Paul, Weiss’s Disinterestedness

                  22.     To the best of the Debtors’ knowledge, as set forth in the Basta

Declaration, (a) Paul, Weiss is a “disinterested person” as that term is defined in section 101(14)

of the Bankruptcy Code, as modified by section 1107(b) of the Bankruptcy Code, and (b) neither

Paul, Weiss nor any of its partners, counsel, associates, or paralegals have any connection with

or any adverse interest to any of the Debtors, their affiliates, their creditors, or any other parties

in interest, or their respective attorneys and accountants, except as is disclosed in the Basta

Declaration.

                  23.     Paul, Weiss will review its files periodically during the pendency of these

chapter 11 cases to ensure that no conflicts or other disqualifying circumstances exist or arise. If

any new relevant facts or relationships are discovered, Paul, Weiss will use reasonable efforts to

identify such developments and to promptly file a supplemental declaration, as required by

Bankruptcy Rule 2014(a).

                  24.     The Debtors submit that for all the reasons stated above and in the Basta

Declaration, the retention and employment of Paul, Weiss as counsel to the Debtors is warranted.

Further, as stated in the Basta Declaration, Paul, Weiss is a “disinterested person” within the

meaning of section 101(14) of the Bankruptcy Code, as required by section 327(a) of the

Bankruptcy Code, and does not hold or represent any interest adverse to the Debtors’ estates and

has no connection to the Debtors, their creditors, or other parties in interest, except as is

disclosed in the Basta Declaration.

                                                 Notice

                  25.     Notice of this Application will be provided to: (a) the Office of the United

States Trustee for Region 13; (b) counsel to the Ad Hoc First Lien Group; (c) counsel to the Ad

Hoc Crossover Group; (d) counsel to the Facilities Agent; (e) counsel to the Term Agent;

                                                   10
Doc#: US1:13606338v5
Case 20-41308           Doc 33   Filed 03/10/20 Entered 03/10/20 11:15:19        Main Document
                                            Pg 11 of 61


(f) counsel to the Indenture Trustee; (g) counsel to the collateral trustee under the Debtors’

secured debt facilities; (h) counsel to the DIP Agent; (i) counsel to DIP Lenders; (j) counsel to

Murray Energy Corporation; (k) counsel to Reserves; (l) counsel to Javelin; (m) counsel to

Uniper Global Commodities UK Limited; (n) the Internal Revenue Service; (o) the Securities

and Exchange Commission; (p) the United States Attorney’s Office for the Eastern District of

Missouri; (q) the state attorneys general for all states in which the Debtors conduct business;

(r) the holders of the thirty (30) largest unsecured claims against the Debtors, on a consolidated

basis; (s) counsel to the Committee; and (t) any party that has requested notice pursuant to

Bankruptcy Rule 2002 (collectively, the “Notice Parties”). Notice of this Application and any

order entered hereon will be served in accordance with Local Bankruptcy Rule 9013-3(A)(1). In

light of the nature of the relief requested herein, the Debtors submit that no other or further

notice is necessary.

                       [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                               11
Doc#: US1:13606338v5
Case 20-41308          Doc 33    Filed 03/10/20 Entered 03/10/20 11:15:19             Main Document
                                            Pg 12 of 61


                  WHEREFORE, the Debtors respectfully request entry of the Proposed Order

granting the relief requested herein and such other relief as is just and proper.

Dated:     March 10, 2020            Respectfully submitted,
           St. Louis, Missouri
                                     FORESIGHT ENERGY LP
                                     (for itself and on behalf of each of its affiliated debtors as
                                     Debtors and Debtors in Possession)

                                      /s/ Robert D. Moore
                                     Name: Robert D. Moore
                                     Title: President and Chief Executive Officer
                                            Foresight Energy LP




                                                  12
Doc#: US1:13606338v5
Case 20-41308          Doc 33   Filed 03/10/20 Entered 03/10/20 11:15:19   Main Document
                                           Pg 13 of 61


                                           Exhibit A

                                       Basta Declaration




Doc#: US1:13606338v5
Case 20-41308          Doc 33      Filed 03/10/20 Entered 03/10/20 11:15:19                     Main Document
                                              Pg 14 of 61


                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

In re:                                                   )   Chapter 11
                                                         )
FORESIGHT ENERGY LP, et al.,                             )   Case No. 20-41308-659
                                                         )
                         Debtors.1                       )   (Jointly Administered)
                                                         )

         DECLARATION OF PAUL M. BASTA IN SUPPORT OF THE DEBTORS’
        APPLICATION FOR AN ORDER AUTHORIZING THE RETENTION AND
      EMPLOYMENT OF PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
    AS ATTORNEYS FOR THE DEBTORS NUNC PRO TUNC TO THE PETITION DATE

                  I, Paul M. Basta, do hereby declare, under penalty of perjury, that:

                  1.       I am a partner in the law firm of Paul, Weiss Rifkind, Wharton & Garrison

LLP (“Paul, Weiss” or the “Firm”), an international law firm with its principal offices at 1285

Avenue of the Americas, New York, New York 10019. I am a lead attorney from Paul, Weiss

working on the above-captioned chapter 11 cases. I am a member in good standing of the Bar of

the State of New York and I have been admitted to practice in the United States District Court

for the Southern District of New York.

                  2.       I submit this declaration (this “Declaration”) pursuant to Bankruptcy Rule

2016 and section 329 of the Bankruptcy Code, in support of the Debtors’ Application for Entry


1
     The Debtors in these cases are each incorporated or organized in the state of Delaware, and along with the last
     four digits of each Debtor’s federal tax identification number (or SEC filing number if unavailable), are:
     Foresight Energy LP (8894); Foresight Energy GP LLC (8332); Foresight Energy LLC (7685); Foresight
     Energy Employee Services Corporation (7023); Foresight Energy Services LLC (6204); Foresight Receivables
     LLC (2250); Sugar Camp Energy, LLC (8049); Macoupin Energy LLC (9005); Williamson Energy, LLC
     (9143); Foresight Coal Sales LLC (8620); Tanner Energy LLC (0409); Sitran LLC (9962); Seneca Rebuild LLC
     (0958); Oeneus LLC (6007); Adena Resources, LLC (4649); Hillsboro Transport LLC (6881); American
     Century Transport LLC (SEC No. 5786); Akin Energy LLC (1648); American Century Mineral LLC (SEC
     No. 5788); Foresight Energy Finance Corporation (5321); Foresight Energy Labor LLC (4176); Viking Mining
     LLC (4981); M-Class Mining, LLC (5272); MaRyan Mining LLC (7085); Mach Mining, LLC (4826); Logan
     Mining LLC (2361); LD Labor Company LLC (8454); Coal Field Repair Services LLC (9179); Coal Field
     Construction Company LLC (5694); Hillsboro Energy LLC (1639); and Patton Mining LLC (7251). The
     address of the Debtors’ corporate headquarters is One Metropolitan Square, 211 North Broadway, Suite 2600,
     St. Louis, Missouri 63102.



Doc#: US1:13606338v5
Case 20-41308          Doc 33      Filed 03/10/20 Entered 03/10/20 11:15:19                    Main Document
                                              Pg 15 of 61


of an Order Authorizing the Retention and Employment of Paul, Weiss, Rifkind, Wharton &

Garrison LLP as Attorneys for the Debtors and Debtors in Possession Nunc Pro Tunc to the

Petition Date (the “Application”).2 Unless otherwise stated in this Declaration, I have personal

knowledge of the facts set forth herein. To the extent any information disclosed herein requires

amendment or modification upon Paul, Weiss’s completion of further review, or as additional

party-in-interest information becomes available, a supplemental declaration will be submitted to

the Court reflecting such amended or modified information.

                                       Paul, Weiss’s Qualifications

                  3.      The Debtors seek to retain Paul, Weiss because of Paul, Weiss’s

recognized expertise and extensive experience and knowledge in the field of debtors’

protections, creditors’ rights, and business reorganizations and restructurings under chapter 11 of

the Bankruptcy Code.

                  4.      Paul, Weiss has been extensively involved in major chapter 11 cases and

has represented debtors in many such cases, including, among others: In re Pioneer Energy

Services Corp., No. 20-31425 (DRJ) (Bankr. S.D. Tex. March 1, 2020); In re Bumble Bee

Parent, Inc., No. 19-12502 (LSS) (Bankr. D. Del. Nov. 11, 2019); In re Jack Cooper Ventures,

Inc., No. 19-62393 (PWB) (Bankr. N.D. Ga. Aug. 6, 2019); In re Sears Holding Corp., No. 18-

23538 (RDD) (Bankr. S.D.N.Y. Oct. 15, 2018); In re The Bon-Ton Stores, Inc., No. 18-10248

(MFW) (Bankr. D. Del. Feb. 4, 2018); In re Expro Holdings US Inc., No. 17-60179 (DRJ)

(Bankr. S.D. Tex. Jan. 19, 2018); In re Cumulus Media Inc., No. 17-13381 (SCC) (Bankr.

S.D.N.Y. Dec. 21, 2017); In re CGG Holding (U.S.) Inc., No. 17-11637 (MG) (Bankr. S.D.N.Y.

Jul. 14, 2017); In re BPS US Holdings, Inc., No. 16-12373 (KJC) (Bankr. D. Del. Dec. 13, 2016);


2
    Capitalized terms used, but not otherwise defined herein, have the meaning ascribed to them in the Application.


                                                        2
Doc#: US1:13606338v5
Case 20-41308          Doc 33   Filed 03/10/20 Entered 03/10/20 11:15:19            Main Document
                                           Pg 16 of 61


In re Noranda Aluminum, Inc., No. 16-10083 (BSS) (Bankr. E.D. Mo. Feb. 8, 2016); In re

Walter Energy, Inc., No. 15-0271 (TOM) (Bankr. N.D. Ala. Sept. 4, 2015); and In re

AbitibiBowater Inc., No. 09-11296 (KJC) (Bankr. D. Del. Apr. 16, 2009).

                  5.     Paul, Weiss is a full-service law firm with a national and international

presence and has experience and expertise in virtually every major substantive area of legal

practice. Since 2015, Paul, Weiss has represented the Debtors in connection the Refinancing

Engagement, and continues to provide the Debtors services under the terms of the Engagement

Letter. In connection with the Refinancing Engagement and in preparing for its representation of

the Debtors in these chapter 11 cases, Paul, Weiss has become intimately familiar with the

Debtors’ capital structure and operations, as well as with the key creditors and other stakeholders

in these chapter 11 cases.

                  6.     For the foregoing reasons, I believe that Paul, Weiss is particularly well-

situated and well-qualified to represent the Debtors in these chapter 11 cases in an effective,

efficient, and timely manner. Accordingly, the retention of Paul, Weiss is necessary and in the

best interests of the Debtors, their estates, and their creditors.

                       Services to be Rendered; Compensation Arrangements

                  7.     Subject to further order of the Court, the Debtors have requested that Paul,

Weiss render services including, but not limited to, the following:

                         a.     providing legal advice with respect to the Debtors’ powers and
                                duties as debtors in possession in the continued operation of their
                                business and management of their properties;

                         b.     advising and consulting on the conduct of these chapter 11 cases,
                                including all of the legal and administrative requirements of
                                operating in chapter 11;

                         c.     attending meetings and negotiating with representatives of
                                creditors and other parties in interest;


                                                    3
Doc#: US1:13606338v5
Case 20-41308          Doc 33   Filed 03/10/20 Entered 03/10/20 11:15:19            Main Document
                                           Pg 17 of 61


                         d.     taking action necessary to protect and preserve the Debtors’
                                estates, including the prosecution of actions on the Debtors’ behalf,
                                defending any action commenced against the Debtors, and
                                representing the Debtors in negotiations concerning litigation in
                                which the Debtors are involved, including objections to claims
                                filed against the Debtors’ estates;

                         e.     preparing pleadings in connection with these chapter 11 cases,
                                including motions, applications, answers, orders, reports, and
                                papers necessary or otherwise beneficial to the administration of
                                the Debtors’ estates;

                         f.     representing the Debtors in connection with obtaining authority to
                                use cash collateral and post-petition financing;

                         g.     advising the Debtors in connection with the proposed sale of their
                                assets;

                         h.     advising and assisting the Debtors with financing and transactional
                                matters as such may arise during these chapter 11 cases;

                         i.     appearing in Court and any appellate courts to represent the
                                interests of the Debtors’ estates;

                         j.     advising the Debtors regarding tax matters;

                         k.     taking any necessary action on behalf of the Debtors to negotiate,
                                prepare and obtain approval of a disclosure statement and
                                confirmation of a chapter 11 plan(s) and all documentation related
                                thereto; and

                         l.     performing all other legal services for the Debtors that may be
                                necessary and proper in these proceedings.

                  8.     Subject to the Court’s approval, Paul, Weiss will charge the Debtors for its

legal services on an hourly basis in accordance with its ordinary and customary rates for matters

of this type in effect on the date such services are rendered and for reimbursement of its actual,

necessary expenses and other charges incurred by the Firm. In the normal course of business,

Paul, Weiss revises its hourly rates annually. The current standard hourly rates for Paul, Weiss’s

attorneys and paralegals range from $1,225 to $1,650 per hour for partners; $1,200 per hour for




                                                  4
Doc#: US1:13606338v5
Case 20-41308           Doc 33   Filed 03/10/20 Entered 03/10/20 11:15:19         Main Document
                                            Pg 18 of 61


counsel; $495 to $1,110 per hour for staff attorneys and associates; and $115 to $380 per hour

for paraprofessionals.

                  9.      The following attorneys are currently expected to have primary

responsibility for representing the Debtors:

       Paul M. Basta (Partner)                 27 years of experience    $1,650 per hour

       Alice Belisle Eaton (Partner)           20 years of experience    $1,550 per hour

       Aidan Synnott (Partner)                 31 years of experience    $1,650 per hour

       Alexander Woolverton                    8 years of experience     $1,110 per hour
       (Associate)

       Michael Colarossi (Associate)           3 years of experience      $955 per hour

       Patrick Steel (Associate)               3 years of experience      $955 per hour

       David M. Weiss (Associate)               1 year of experience      $775 per hour

       Stephanie P. Lascano (Associate) Less than 1 year experience       $665 per hour



Other Paul, Weiss lawyers and paraprofessionals will be utilized or consulted and may appear on

behalf of the Debtors in these chapter 11 cases, as necessary. None of the professionals included

in this engagement vary their rate based on the geographic location of these chapter 11 cases.

                  10.     The hourly rates set forth above are the Firm’s standard hourly rates for

work of this nature. These rates are set at a level designed to fairly compensate the Firm for the

work of its attorneys and paralegals and to cover fixed and routine overhead expenses.

Additionally, it is the Firm’s policy to charge its clients in all areas of practice for all other

expenses incurred in connection with the client’s case or transaction, subject to any modification

to such policies that Paul, Weiss may be required to comply with sections 330 and 331 of the

Bankruptcy Code, the Bankruptcy Rules, the Local Bankruptcy Rules, the Fee Guidelines, and


                                                   5
Doc#: US1:13606338v5
Case 20-41308           Doc 33   Filed 03/10/20 Entered 03/10/20 11:15:19         Main Document
                                            Pg 19 of 61


the Orders.      The expenses charged to clients include, among other things, telephone and

telecopier toll and other charges, mail and express mail charges, special or hand delivery

charges, document processing charges, photocopying charges, charges for mailing supplies

(including, without limitation, envelopes and labels) provided by the Firm to outside copying

services for use in mass mailings, travel expenses, expenses for “working meals,” computerized

research, transcription costs, as well as non-ordinary overhead expenses, approved by the client,

such as secretarial and other overtime. The Firm will charge the Debtors for these expenses in a

manner and at rates consistent with charges made generally to the Firm’s other clients. The Firm

believes that it is fairer to charge these expenses to the clients incurring them rather than to

increase the hourly rates and spread the expenses among all clients.

                  11.     Paul, Weiss has advised the Debtors that it intends to apply to the Court

for allowance of compensation for professional services rendered and reimbursement of charges,

costs, and expenses incurred in these chapter 11 cases. No promises have been received by Paul,

Weiss, or any member, counsel or associate of Paul, Weiss, as to payment or compensation in

connection with these chapter 11 cases other than in accordance with the Bankruptcy Code, the

Bankruptcy Rules, the Local Bankruptcy Rules, the Fee Guidelines, and the Orders. Further,

Paul, Weiss has no agreement with any other entity to share compensation received by Paul,

Weiss or any such entity.

                  12.     Paul, Weiss received a retainer from the Debtors in the amount of

$325,000.00 on October 3, 2019 and additional retainers of $233,403.94 on January 27, 2020,

$231,080.31 on February 4, 2020, $1,000,000.00 on February 29, 2020, and $350,000.00 on

March 9, 2020. Including amounts drawn from these retainers, the Firm received payments

made within the ninety (90) days immediately preceding the Petition Date totaling approximately



                                                  6
Doc#: US1:13606338v5
Case 20-41308           Doc 33   Filed 03/10/20 Entered 03/10/20 11:15:19         Main Document
                                            Pg 20 of 61


$3,547,882.47 in connection with Paul, Weiss’s general representation of the Debtors prior to

these chapter 11 cases and in connection with the preparation thereof.

                  13.     Other than as set forth herein, Paul, Weiss has not received any payments

from the Debtors during the ninety (90) days immediately preceding the Petition Date.

                  14.     Paul, Weiss is willing to act on the Debtors’ behalf at its normal and

customary rates for matters of this type, together with reimbursement of all costs and expenses

incurred by Paul, Weiss in connection with these chapter 11 cases, and the Debtors have

proposed to pay Paul, Weiss at such rates and to reimburse it for such costs and expenses in

accordance with the applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, the

Local Bankruptcy Rules, the Fee Guidelines, and the Orders.

                                   Paul, Weiss’s Disinterestedness

                  15.     To confirm that Paul, Weiss did not have any conflicts or other

relationships that might preclude its representation of the Debtors with respect to the matters

upon which it is being employed, I caused Paul, Weiss attorneys under my supervision to

conduct a review of potential connections and relationships between Paul, Weiss and parties in

interest in these chapter 11 cases within the following categories, and as set forth in Exhibit 1

hereto (the “Potential Parties in Interest”):

                          (a)    Current Officers and Directors;

                          (b)    Former Officers and Directors;

                          (c)    Debtors;

                          (d)    Non-Debtor Affiliates;

                          (e)    Joint Ventures, Partnerships and Consortiums;

                          (f)    Five Percent and Greater Shareholders and Beneficial Owners;

                          (g)    Creditor Advisors;


                                                  7
Doc#: US1:13606338v5
Case 20-41308           Doc 33   Filed 03/10/20 Entered 03/10/20 11:15:19            Main Document
                                            Pg 21 of 61


                          (h)    Attorneys, Professionals and Financial Advisors (Including
                                 Accountants and Investment Banks);

                          (i)    Significant Financial Institutions (Including Administrative
                                 Agents, Lenders and Equipment Financing);

                          (j)    Surety Issuers;

                          (k)    Surety Obligees;

                          (l)    Letter of Credit Beneficiaries;

                          (m)    Significant Taxing Authorities;

                          (n)    Royalty Contract Counterparties;

                          (o)    Regulatory Agencies;

                          (p)    Parties to Significant Litigation;

                          (q)    Significant Suppliers, Shippers, Warehousemen, and Vendors;

                          (r)    Insurers;

                          (s)    Insurance Brokers;

                          (t)    Bankruptcy Judges (Eastern District of Missouri);

                          (u)    First Lien Lenders;

                          (v)    Second Lien Lenders;

                          (w)    Top 50 Unsecured Creditors;

                          (x)    Utilities;

                          (y)    Significant Customers;

                          (z)    Significant Competitors; and

                          (aa)   Ordinary Course Professionals.

                  16.     Paul, Weiss has searched its electronic database for its connections to the

Potential Parties in Interest. The records upon which this investigation is based are maintained

by Paul, Weiss in the ordinary course of business and are believed to be accurate. To the extent




                                                    8
Doc#: US1:13606338v5
Case 20-41308             Doc 33       Filed 03/10/20 Entered 03/10/20 11:15:19                       Main Document
                                                  Pg 22 of 61


that I become aware hereafter that any such records or other information contained herein is not

accurate, I will promptly apprise the Court.

                    17.       Based upon a review of the foregoing information, neither I, Paul, Weiss,

nor any member of, counsel to, or associate of Paul, Weiss represents any entity other than the

Debtors, as applicable, in connection with these chapter 11 cases. In addition, to the best of my

knowledge after due inquiry, and except as otherwise disclosed herein, neither I, Paul, Weiss, nor

any member of, counsel to, or associate of the Firm represents any party in interest in these

chapter 11 cases in matters related to these chapter 11 cases.

                    18.       Paul, Weiss, and the partners, counsel, and associates of Paul, Weiss,

    presently represent, may have represented in the past, and may represent in the future, entities

    (or affiliates of entities) that are claimants of and/or interest holders in the Debtors, and/or are

    parties in interest in these chapter 11 cases, in matters unrelated to these chapter 11 cases. To

    the best of my knowledge, all such parties are specifically described in this Declaration and/or

    listed on the schedule attached hereto as Exhibit 2 (the “Disclosure Schedule”).3 Based on my

    review of the Disclosure Schedule, to the best of my knowledge, Paul, Weiss does not hold or

    represent an interest adverse to the estates as a result of its representation of parties in interest in

    matters that are unrelated to these chapter 11 cases.                     Pursuant to section 327(c) of the

    Bankruptcy Code, Paul, Weiss is not disqualified from acting as the Debtors’ counsel merely

    because it represents certain of the Debtors’ creditors, equity security holders, or other entities

    that may be parties in interest in matters that are unrelated to the Debtors or these chapter 11

3
       As referenced in the Disclosure Schedule, the term “current client” means an entity listed as a client, or related
       to a client, in Paul, Weiss’s conflicts search system where that matter was reported as open. As referenced in
       the Disclosure Statement, the term “former client” means any entity listed as a client, or related to a client, in
       the Paul, Weiss conflicts search system where the matter was reported as closed within the last two years.
       Whether an actual client relationship exists can only be determined by reference to the documents governing
       Paul, Weiss’s representation rather than its potential listing in Paul, Weiss’s conflicts search system. The list on
       Exhibit 2, generated by the conflicts search system, is over-inclusive for disclosure purposes.


                                                             9
Doc#: US1:13606338v5
Case 20-41308           Doc 33   Filed 03/10/20 Entered 03/10/20 11:15:19             Main Document
                                            Pg 23 of 61


 cases. Other than as set forth below and on the Disclosure Schedule, Paul, Weiss has not

 represented, does not represent, and will not represent any of the Potential Parties in Interest in

 matters directly related to the Debtors or these chapter 11 cases.

                  19.     The Disclosure Schedule identifies, among others, certain financial

 institutions and lenders of the Debtors. Paul, Weiss is a general purpose law firm that provides

 a full range of corporate, litigation, real estate, tax and bankruptcy services. Accordingly, Paul,

 Weiss provides regular outside counsel in a variety of matters to its clients, which have included

 or may currently or in the future include such parties. As noted above, Paul, Weiss will not

 represent any such parties in any matter relating to the chapter 11 cases or in connection with

 the Debtors. As such, I do not believe that Paul, Weiss’s current or prior representations of such

 entities or their affiliates in unrelated matters preclude Paul, Weiss from being a disinterested

 party in these chapter 11 cases under the Bankruptcy Code.

                  20.     Of the parties listed on Exhibit 2, only the following parties are entities or

 affiliates of entities that represented more than one percent of Paul, Weiss’ fee receipts for the

 12-month period ending on January 31, 2020: Citibank, N.A., Apollo Global Management LLC,

 and KKR & Co. L.P.

                  21.     I joined Paul, Weiss in October 2017 from Kirkland & Ellis LLP. While

 at Kirkland, I represented Murray Energy Corporation, an affiliate of the Debtors. Robert

 Moore, the Debtors’ President and Chief Executive Officer, is the Chief Executive Officer of

 Murray Energy Corporation. Both the Debtors and Murray Energy Corporation have consented

 to my representation of the Debtors in connection with these chapter 11 cases.

                  22.     My wife, Stephanie Basta, is Chief People Officer at Prime Clerk LLC,

 the Debtors’ noticing and claims agent.            Ms. Basta’s role at Prime Clerk is           purely



                                                    10
Doc#: US1:13606338v5
Case 20-41308            Doc 33   Filed 03/10/20 Entered 03/10/20 11:15:19        Main Document
                                             Pg 24 of 61


 administrative and, as such, she does not work on any of Prime Clerk’s cases. No

 confidential details of Paul, Weiss’s representation of the Debtors will be shared by Paul, Weiss

 with Prime Clerk or any other representatives of the Debtors.

                  23.      The Debtors are also seeking to retain (among others): (i) Armstrong

 Teasdale LLP, as local bankruptcy counsel, who will also serve as conflicts counsel with respect

 to any matters in which Paul, Weiss has an actual or perceived conflict of interest; (ii) FTI

 Consulting, Inc., as financial advisor to the Debtors; (iii) Jefferies LLC, as investment banker to

 the Debtors; and (iv) Prime Clerk LLC, as claims and noticing agent and administrative advisor

 to the Debtors (collectively, the “Chapter 11 Professionals”) to provide professional services in

 these chapter 11 cases. Paul, Weiss has worked with certain of the Chapter 11 Professionals in

 connection with preparation for the filing of these chapter 11 cases, and may have in the past

 worked for, with, or against the Chapter 11 Professionals in matters wholly unrelated to these

 chapter 11 cases.

                   24.     To the best of my knowledge and insofar as I have been able to ascertain

 after due inquiry, except as set forth herein and in the Disclosure Schedule, neither Paul, Weiss

 nor any of its partners, counsel, or associates has any connection with the Debtors or their

 affiliates, the Debtors’ creditors, any party in interest, or their respective attorneys or

 accountants, any person employed in the Office of the United States Trustee for Region 13 (the

 “U.S. Trustee”), any Bankruptcy Judge currently serving on the Court, or any clerk, deputy, or

 personnel working in the Court, except (i) to the extent any partner, counsel, or associate (a)

 may have appeared in the past and may appear in the future in cases where one or more of such

 parties may be involved; and (b) may have represented or may represent one or more of such

 parties in interest in matters unrelated to these chapter 11 cases.



                                                  11
Doc#: US1:13606338v5
Case 20-41308           Doc 33    Filed 03/10/20 Entered 03/10/20 11:15:19             Main Document
                                             Pg 25 of 61


                  25.     In light of the extensive number of the Debtors’ creditors and parties in

interest and because definitive lists of all such creditors and other parties have not yet been

obtained, neither I nor the Firm are able to conclusively identify all potential relationships at this

time, and we reserve the right to supplement this disclosure as additional relationships come to

our attention. To the extent that I become aware of any additional relationships that may be

relevant to Paul, Weiss’s representation of the Debtors, I will promptly file a supplemental

declaration.

                  26.     Based upon my review of all of Paul, Weiss’s connections in these chapter

11 cases, I submit that Paul, Weiss is a “disinterested person” as that term is defined in section

101(14) of the Bankruptcy Code, in that the Firm, its partners, counsel, and associates:

                  (a)     are not creditors, equity security holders, or insiders of the Debtors;

                  (b)     are not and were not, within two (2) years before the date of the filing of
                          the petitions, a director, officer, or employee of the Debtors; and

                  (c)     do not have an interest materially adverse to the interest of the estate or of
                          any class of creditors or equity security holders, by reason of any direct or
                          indirect relationship to, connection with, or interest in, the Debtors, or for
                          any other reason.

                  27.     Except as set forth above, to the best of my knowledge and insofar as I

have been able to ascertain, neither Paul, Weiss nor any of its partners, counsel, or associates

holds or represents any interest adverse to the Debtors or their estates in the matters upon which

it is to be engaged.

                                 Coordination with Other Professionals

                  28.     As described above, the Debtors have submitted, or intend to submit,

separate applications to retain the Chapter 11 Professionals. Paul, Weiss will work closely (to

the extent appropriate) with all such professionals, in conjunction with the Debtors’




                                                    12
Doc#: US1:13606338v5
Case 20-41308           Doc 33   Filed 03/10/20 Entered 03/10/20 11:15:19         Main Document
                                            Pg 26 of 61


management, to carefully monitor and coordinate the efforts of all such professionals and will

delineate their respective duties so as to prevent duplication of services whenever possible.

                           Attorney Statement Pursuant to Fee Guidelines

                  29.     The following is provided in response to the request for additional

information set forth in Paragraph D.1 of the Fee Guidelines.

         Question: Did you agree to any variations from, or alternatives to, your standard or
                   customary billing arrangements for this engagement?

         Response: No.

         Question: Do any of the professionals included in this engagement vary their rate
                   based on the geographic location of the bankruptcy case?

         Response: No.

         Question: If you represented the client in the 12 months prepetition, disclose your
                   billing rates and material financial terms for the prepetition engagement,
                   including any adjustments or discounts offered during the 12 months
                   prepetition. If your billing rates and material financial terms have
                   changed postpetition, explain the difference and the reasons for the
                   difference.

         Response: Paul, Weiss’s rates for timekeepers for its prepetition engagement on this
                   matter was $1,225 to $1,650 per hour for partners; $1,200 per hour for
                   counsel; $495 to $1,110 per hour for staff attorneys and associates; and $115
                   to $380 per hour for paraprofessionals. Postpetition, Paul, Weiss has not
                   adjusted its billing rates since the Debtors engaged Paul, Weiss as bankruptcy
                   counsel.

         Question: Has your client approved your prospective budget and staffing plan, and,
                   if so, for what budget period?

         Response: Paul, Weiss will be providing the Debtors with a prospective budget and
                   staffing plan for the postpetition period.

                  30.     The foregoing constitutes the statement of Paul, Weiss pursuant to

sections 327(a), 329, and 504 of the Bankruptcy Code, Bankruptcy Rules 2014(a) and 2016, and

Local Bankruptcy Rules 2014 and 2016.




                                                13
Doc#: US1:13606338v5
Case 20-41308          Doc 33   Filed 03/10/20 Entered 03/10/20 11:15:19            Main Document
                                           Pg 27 of 61


                  Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct to the best of my knowledge and belief.

Dated: March 10, 2020

                                      /s/ Paul M. Basta
                                     Name: Paul M. Basta
                                     Title: Partner
                                            Paul, Weiss, Rifkind, Wharton & Garrison LLP




                                                  14
Doc#: US1:13606338v5
Case 20-41308   Doc 33   Filed 03/10/20 Entered 03/10/20 11:15:19   Main Document
                                    Pg 28 of 61


                                       Exhibit 1

                           Potential Parties in Interest List
Case 20-41308        Doc 33      Filed 03/10/20 Entered 03/10/20 11:15:19        Main Document
                                            Pg 29 of 61


                                 POTENTIAL PARTIES IN INTEREST

Current Officers and Directors                        Hillsboro Energy LLC
Robert Moore                                          Patton Mining LLC
Nicholas Casey
Jeremy Harrison                                       Non-Debtor Affiliates
Daniel Hermann
Robert Murray                                        Adena Minerals, L.L.C.
Cody Nett                                            AMCA Coal Leasing, Inc.
Lesslie Ray                                          AmCoal Holdings, Inc.
Brian Sullivan                                       American Compliance Coal, Inc.
                                                     American Energy Corporation
Former Officers and Directors                        American Equipment & Machine, Inc.
                                                     American Mine Services, Inc.
Rashda M. Buttar                                     American Natural Gas, Inc.
James T. Murphy                                      AmericanHocking Energy, Inc.
Kevin T. Burns                                       AmericanMountaineer Energy, Inc.
Paul Vining                                          AmericanMountaineer Properties, Inc.
Anthony Webb                                         Anchor Longwall And Rebuild, Inc.
                                                     Andalex Resources Management, Inc.
Debtors
                                                     Andalex Resources, Inc.
Foresight Energy GP LLC                              Avonmore Rail Loading, Inc.
                                                     Belmont Coal, Inc.
Foresight Energy LP
                                                     Belmont County Broadcast Studio, Inc.
Foresight Energy LLC
Foresight Coal Sales LLC                             Canterbury Coal Company
                                                     CCC Land Resources LLC
Foresight Energy Employee Services
Corporation                                          CCC RCPC LLC
                                                     Central Ohio Coal Company
Foresight Energy Finance Corporation
Foresight Energy Labor LLC                           Coal Resources Holdings Co.
Foresight Energy Services LLC                        Coal Resources, Inc.
                                                     Colt LLC
Foresight Receivables LLC
Adena Resources, LLC                                 Consolidated Land Company
                                                     Consolidation Coal Company
Akin Energy LLC
American Century Mineral LLC                         Corporate Aviation Services, Inc.
American Century Transport LLC                       Eighty-Four Mining Company
                                                     Empire Dock, Inc.
Coal Field Construction Company LLC
Coal Field Repair Services LLC                       Energy Resources, Inc.
                                                     Energy Transportation, Inc.
Hillsboro Transport LLC
LD Labor Company LLC                                 Foresight Reserves LP
Mach Mining, LLC                                     Genwal Resources, Inc.
                                                     Javelin Global Commodities (UK) LTD
Macoupin Energy LLC
Maryan Mining LLC                                    Javelin Global Commodities Holdings LLP
                                                     Javelin Global Commodities Ltd.
M-Class Mining, LLC
Oeneus LLC                                           Javelin Investment Holdings LLC
                                                     Javelin Management Services LLP
Seneca Rebuild LLC
Sitran LLC                                           Kanawha Transportation Center, Inc.
Sugar Camp Energy, LLC                               KenAmerican Resources, Inc.
Williamson Energy, LLC                               Keystone Coal Mining Corporation
Tanner Energy LLC                                    LIQVIS
                                                     Maple Creek Mining, Inc.
Logan Mining LLC
                                                     Maple Creek Processing, Inc.
Viking Mining LLC

                                                16
    Doc#: US1:13606338v5
Case 20-41308     Doc 33    Filed 03/10/20 Entered 03/10/20 11:15:19       Main Document
                                       Pg 30 of 61


McElroy Coal Company                         The Washington County Coal Company
Mill Creek Mining Company                    The Western Kentucky Coal Company, LLC
Mon River Towing, Inc.                       Twin Rivers Towing Company
MonValley Transportation Center, Inc.        UMCO Energy, Inc.
Murray American Coal, Inc.                   Uniper Commodities UK Limited
Murray American Coal, INC.                   Uniper SE
Murray American Energy, Inc.                 UtahAmerican Energy, Inc.
Murray American Kentucky Towing, Inc.        West Ridge Resources, Inc.
Murray American Minerals, Inc.               West Virginia Resources, Inc.
Murray American Resources, Inc.              Western Kentucky Coal Resources, LLC
Murray American River Towing, Inc.           Western Kentucky Consolidated Resources, LLC
Murray American Transportation, Inc.         Western Kentucky Land Holding, LLC
Murray Colombian Resources, LLC              Western Kentucky Rail Loadout, LLC
Murray Energy Holdings Co.                   Western Kentucky Resources Financing, LLC
Murray Equipment & Machine, Inc.             Western Kentucky Resources, LLC
Murray Global Commodities, Inc.              Western Kentucky River Loadout, LLC
Murray Kentucky Energy Services, Inc.
Murray Kentucky Energy, Inc.                  Joint Ventures, Partnerships and Consortiums
Murray Keystone Processing, Inc.
Murray South America, Inc.                    Foresight Reserves LP
Murray Utah Energy Services, Inc.
                                              Five Percent and Greater Shareholders and
Ohio Energy Transportation, Inc.
                                              Beneficial Owners
Ohio Valley Resources, Inc.
OhioAmerican Energy, Incorporated             Murray Energy Corporation
Oneida Coal Company, Inc.                     Cline Trust Company, LLC
PennAmerican Coal L.P.                        Christopher Cline
PennAmerican Coal, Inc.
Pennsylvania Transloading, Inc.               Creditor Advisors
Pinski Corp.                                  Lazard Asset Management
Pleasant Farms, Inc.                          Akin Gump Strauss Hauer & Feld LLP
Premium Coal, Inc.                            Milbank LLP
Ruger Coal Company, LLC                       Perella Weinberg Partners
Ruger, LLC
Southern Ohio Coal Company                    Attorneys, Professionals and Financial
Spring Church Coal Company                    Advisors (Including Accountants and
Sunburst Resources, Inc.                      Investment Banks)
T D K Coal Sales, Incorporated
The American Coal Sales Company               Armstrong Teasdale LLP
The Franklin County Coal Company              Jefferies Group LLC
                                              Paul, Weiss, Rifkind, Wharton & Garrison LLP
The Harrison County Coal Company
The Marion County Coal Company
The Marshall County Coal Company
The Mclean County Coal Company
The Meigs County Coal Company
The Monongalia County Coal Company
The Muhlenberg County Coal Company, LLC
The Muskingum County Coal Company
The Ohio County Coal Company
The Ohio Valley Coal Company
The Ohio Valley Transloading Company
The Oklahoma Coal Company
Case 20-41308       Doc 33     Filed 03/10/20 Entered 03/10/20 11:15:19             Main Document
                                          Pg 31 of 61


Significant Financial Institutions (Including      Jeffrey Watkins And Katelynn Watkins
Administrative Agents, Lenders and Equipment
Financing)                                         Letter of Credit Beneficiaries

Bank Of New York Mellon                            Canadian National Railway
BB&T Equipment Finance Corporation                 Rockwood Casualty Insurance Co
Caterpillar Financial Services Corp
CNB Bank & Trust                                   Significant Taxing Authorities
De Lage Landen Financial Services
FB Wealth Management                               Illinois Department of Revenue
First Southern Bank                                Indiana Department of Revenue
GE Capital                                         Department of The Treasury
Great America Financial Services                   Franklin County Treasurer
HNB Equipment Finance                              Gallatin County Treasurer
Lord Securities Corporation                        Gregory Fx Daly Collector (St Louis City)
Neopost USA Inc                                    Hamilton County Tax Assessor
Pitney Bowes Global Financial
                                                   Henderson County Sheriff
PNC Bank, National Association
                                                   Kentucky Dept of Revenue
PNC Equipment Finance LLC
Ricoh USA Inc                                      Kentucky State Treasurer
The Huntington National Bank                       Louisiana Dept of Revenue
US Bank Equipment Finance                          Macoupin County Sheriff
Wells Fargo Financial Leasing Inc                  Missouri Dept. of Revenue
Wells Fargo Vendor Financial                       Montgomery County Treasurer
Wilmington Trust, National Association             Office of Surface Mining
Xerox Corporation                                  Posey County Treasurer
                                                   Saline County Treasurer
Unions                                             United States Treasury
                                                   Williamson County Treasurer
N/A
                                                   Royalty Contract Counterparties
Surety Issuers
                                                   David C. Linn
Argonaut Insurance Company                         David L. Scott
                                                   Donald E. Grant
Surety Obligees                                    Donald J. Busch
                                                   Donna S. Greener
City of Hillsboro, Illinois                        Dora C. Munter
East Fork Township, Illinois                       New River Royalty, LLC % Rob Boyd
Illinois Department of Natural Resources           Robert S. Barrett
Dept of the Army, St. Louis District Corps of      Tennessee Valley Authority
Engineers                                          Mildred Coats
Illinois Department of Natural Resources,          Kristin Musgrave
Division of Oil and Gas                            William C. Stutz
Illinois Department of Transportation              Wendy L. Mcgill
People of The State of Illinois                    Ricky L. Ellis
County of Williamson, State of Illinois            Rggs Land & Minerals, Ldt., L.P.
Eastern Township                                   Michael C. Barrett
Hamilton County Highway Department                 Michael L. & Debra E. Borecky
Illinois Department of Natural Resources, Office   Montgomery County
of Mines and Minerals                              Amanda & Andrew Wilson
Illinois Environmental Protection Agency           Amy Engstrom
Case 20-41308       Doc 33     Filed 03/10/20 Entered 03/10/20 11:15:19      Main Document
                                          Pg 32 of 61


Andrew Miller                                    Loren C. & Mildred Anderson
Ann E. Moody                                     Louise Biehl Aka Martha Biehl
Betty Rueger                                     M. Lynne Maclean
Beverly Jones                                    Marshall G. Hayes, Jr.
Billie L. Killam                                 Mary S. Zimmerman
Bonnie Frost                                     Matther E. Kocher
Bret D. & Michelle E. Webb                       Maurice Ellis
Brian S. & Connie J. Magsig                      Micah & Marietta Miller
Carol Ann Roberts, Trustee of Roberts Trust      Michael G. Maclean
Carolyn F. Moore                                 Mike Buntin
City of Johnston City                            Morris & Karan Clark
Danny R. & Colleen F. Harrelson                  Paul & Judy Maurer
David M. & Karen Y. Mandrell                     Phillip E. Ellis
David R. Schlosser                               Phyllis Bretsch
David Wayne Hayes                                Randy L. & Rebecca A. Wright
Delbert & Carol L. Kern                          Randy W. Ellis
Dennis W. Miller Trustee Of Miller Trust         Reginal W. Barrett
Dorothy L. Slater                                Rhanda R. Ellis
Edward D. Kocher                                 Robert Buntin
Eric Johnson                                     Robert M. & Patricia A. Miller
First Baptist Church Of McLeansboro              Rory M. Maclean
Gary F. Re                                       Rosenburg Farms INC % Harry Rosenburg
Gary Lee & Brenda K. Hutchcraft                  Ruby Grebe
Gerald E. Ellis                                  Sally J. Johnson
Gloria M. Ellis                                  Sheila Breslich
Hawley H. Maclean                                Shelley Hayes-Hueber
Hod, LLC % Jay Perry                             Stephan P. & Stefani R. Miller
Hurricane Creek Farms, INC.                      Stephen R. Maclean
Mt Olive and Staunton Coal Company               Tonya Bledsoe Vanfossen
James & Lu Ann Anderson                          Vicki D. Mcgill
James T. Flannigan % David Flannigan Poa         Virginia T. Hills
Jane W. Kuba                                     Walter J. & Phyllis A. Jagiello
Janet E. Leslie                                  William B. Johnson
Janet Roberson                                   US Steel
Jason A. Barrett
Joan Niehaus                                     Regulatory Agencies (e.g., Department of
John B. Maclean                                  Interior, Mine Safety Administration, OSHA,
John D. Mann                                     and State and Local Regulators)
John R. Mcgill
John S. Leslie                                   Illinois Department of Transportation
                                                 Illinois Environmental Protection Agency
Judy Grebe
                                                 Indiana Department of Environmental
June K. Behrends
                                                 Management
Karen S. Cardey-Harris                           Montgomery County Water Authority
Kenneth D. & Sheila K. Summers                   U.S. Department of Labor Mine Safety and
Kenneth R. & Jan Wheat                           Health Administration
Kevin Barrett                                    United States Army Corps of Engineers
Larry E. Taylor                                  United States Department of The Interior
Liberty Land, LLC                                United States Environmental Protection Agency
Linda L. Jeter                                   Williamson County
Linda Webster
Lindner Living Trust
Case 20-41308        Doc 33     Filed 03/10/20 Entered 03/10/20 11:15:19       Main Document
                                           Pg 33 of 61


Parties to Significant Litigation                 Axis Capital
                                                  Beazley PLC
Fletcher Brimer                                   Brit Insurance US
Andrea Bruington                                  CNA Financial
Danielle Clark                                    Continental Casualty Insurance Company
Carrie Cox                                        Continental Insurance Co
Kirby Crabtree                                    Endurance American Insurance Co.
Federal Insurance Company                         Evanston Insurance Co
Tina Franklin                                     Houston International Insurance Group
James Gass
                                                  Illinois National Insurance Co
Marjorie Harris
                                                  Lexington Insurance Company
Dwight Jackson
Karenn Jones                                      Liberty Mutual
David Lee Bishop II                               Liberty Specialty Markets Bermuda Limited.
Cory Leitschuh                                    Lloyd's of London
Justin Lindsay                                    Markel International Ltd
Jonathan Lintner                                  MS Amlin
Tye Malone                                        National Union Fire Insurance Co of Pittsburgh
Ricky L. Mcdaniel                                 PA
Arleen Meracle                                    Navigators Insurance Co.
Reba Mitchell                                     Oil Casualty Insurance, Ltd.
Mitchell/Roberts Partnership                      RSUI Indemnity
Jamie L. Moles                                    Sompo International Insurance
Terra Payne                                       Starr Surplus Lines Insurance Company
Shawn Rorer                                       Starstone Specialty Insurance Co.
Steven D. Sniderwin                               The Insurance Company of the State of
The Estate of Russel J. Inman                     Pennsylvania
Justin Walker                                     The Travelers Indemnity Company
Jeffrey Watkins                                   Twin City Fire Insurance Company
Robert Yeske
                                                  United States Fire Insurance Co.
                                                  US Aircraft Insurance Group
                                                  Water Quality Insurance Syndicate
Significant Suppliers, Shippers,                  Xl Specialty Insurance Company
Warehousemen, and Vendors                         Zurich Insurance Group

BNSF Railway Company                              Insurance Brokers
Jabo Supply Corporation
K & E Technical INC                               AON Risk Services Central Inc
Maka Excavating INC                               The Reschini Group
Norfolk Southern Railway Company                  United States Trustee’s Office
Raben Tire Company

Insurers                                          Bankruptcy Judges (Eastern District of
                                                  Missouri)
Ace American Insurance Company
Allianz Global Corporate & Specialty              1L Lender
Allied World Assurance Company Holdings,          AIG SENIOR FLOAT RATE
Ltd                                               AMERICAN HONDA MASTER RETIRE
American International Group                      ASSURANT CLO I LTD
Amtrust Financial                                 ASSURANT CLO II LTD
Apollo Insurance                                  ASSURANT CLO III LTD
Aspen Insurance Holdings Limited
Case 20-41308     Doc 33    Filed 03/10/20 Entered 03/10/20 11:15:19   Main Document
                                       Pg 34 of 61


ASSURANT CLO IV LTD                           COLUMBIA CENT CLO 28 LIMITED
B&M CLO 2014-1 LTD                            COLUMBIA FLOATING RATE FUND
BANK OF AMERICA N.A                           CORBIN ERISA OPPORTUNITY FUND
BARCLAYS BANK PLC NY                          CORBIN OPPORTUNITY FUND LP
BDCA-CB FUNDING                               CORPORATE CAPITAL TRUST II
BEN ST PTR SNR SEC MST NON US                 CREDIT SUISSE LOAN FUNDING
BEN ST PTR SNR SEC U MF NON US                CVP CASCADE CLO-2 LTD.
BEN ST PTRS CAP OPP FD LP                     CVP CASCADE CLO-I LTD.
BEN ST PTRS SEN SEC OPP FD LP                 CVP CLO 2017-1 LTD
BENEFIT SRTEET PTRS CLO V-B                   CVP CLO 2017-2 LTD
BENEFIT ST PARTNERS CLO VII                   DDJ CAP MAN GP TRUST-HYF 2017
BENEFIT STREET PARTNERS SMA LM                DESTINATIONS CORE FIXED INC FD
BENEFIT STREET PARTNERS SMA-K                 DEUTSCHE BANK AG CAYMAN ISLAND
BENEFIT STREET PTNRS CLO I                    DOUBLELINE CORE FIXED INCOME
BENEFIT STREET PTNRS CLO II                   DOUBLELINE FLEXIBLE INC FD
BENEFIT STREET PTNRS CLO III                  DOUBLELINE FLOATING RATE FUND
BENEFIT STREET PTNRS CLO IV                   DOUBLELINE INCOME SOLUTIONS FD
BENEFIT STREET PTNRS CLO IX                   DOUBLELINE OPP INC MASTER FUND
BENEFIT STREET PTNRS CLO VI                   DOUBLELINE OPPORTUNISTIC CR FD
BENEFIT STREET PTNRS CLO VIII                 DOUBLELINE SHILLER ENHANCED
BENEFIT STREET PTNRS CLO X                    ELLINGTON CLO I
BENEFIT STREET PTNRS CLO XI                   ELLINGTON CLO II LTD
BENEFIT STREET PTNRS CLO XII                  ELLINGTON CLO III LTD
BENEFIT STREET PTNRS CLO XIV                  ELLINGTON CLO IV LTD
BENEFIT STREET PTNRS CLO XV                   FRANKLIN LTD DURATION INC TST
BENEFIT STREET PTRS CLO XVI                   FS INVESTMENT CORPORATION II
BLACK DIAMOND CLO 2013-1 LTD                  FS INVESTMENT CORPORATION III
BLACK DIAMOND CLO 2014-1 LTD                  FS MULTI ALTERNATIVE INCOME FD
BLUEMOUNTAIN CLO 2013-1 LTD                   GENERAL ORG FOR SOCIAL INS
BLUEMOUNTAIN CLO 2014-2 LTD                   GN3 SIP LIMITED
BLUEMOUNTAIN CLO 2015-1 LTD                   GOLDENTREE 2004 TRUST
BLUEMOUNTAIN CLO 2015-2 LTD                   GOLDENTREE CREDIT OPPS 2012-1
BLUEMOUNTAIN CLO 2015-3 LTD                   GOLDENTREE LOAN MGMT US CLO 2
BLUEMOUNTAIN CLO 2015-4 LTD                   GOLDENTREE LOAN MGMT US CLO 4
BLUEMOUNTAIN CLO 2016-1 LTD                   GOLDENTREE LOAN MGMT US CLO I
BLUEMOUNTAIN CLO 2016-3 LTD                   GOLDENTREE LOAN MGT US CLO 3
BLUEMOUNTAIN CLO 2018-1                       GOLDENTREE LOAN OPPS IX LTD
BLUEMOUNTAIN CLO 2018-2 LTD                   GOLDENTREE LOAN OPPS X LTD
BLUEMOUNTAIN CLO 2018-3 LTD                   GOLDENTREE LOAN OPPS XI LTD
BLUEMOUNTAIN FUJI US CLO II                   GOLDENTREE LOAN OPPS XII LTD
British Coal Staff Superannuation Scheme      GOLDMAN SACHS LENDING PTNRS
BSP SPECIAL SITUATIONS MST A                  GT LOAN FINANCING I LTD
CENT CLO 19 LIMITED                           GT NM LP
CENT CLO 21 LIMITED                           GTAM 110 DAC
CENT CLO 24 LIMITED                           HARTFORD TOTAL RETURN BOND ETF
CHUBB BERMUDA INSURANCE LTD                   HARTFORD TOTAL RETURN BOND HLS
CHUBB TEMPEST REINSURANCE LTD                 HEALTH NET OF CALIFORNIA INC
CITI LOAN FUNDING CHELT                       HIGH YIELD AND BANK LOAN SERIE
CITY OF PHOENIX EMP RET PLAN                  HYFI AQUAMARINE LOAN FUND
CLINE RESOURCE AND DEV COMPANY                IVY APOLLO MULTI-ASSET INCOME
COLUMBIA CENT CLO 27 LTD                      IVY APOLLO STRATEGIC INCOME FD
Case 20-41308   Doc 33   Filed 03/10/20 Entered 03/10/20 11:15:19   Main Document
                                    Pg 35 of 61


IVY HIGH INCOME FUND                       OAKTREE CLO 2019-2 LTD
IVY HIGH INCOME OPPORTUNITIES              OAKTREE EIF III SERIES I, LTD
IVY VIP HIGH INCOME                        OAKTREE EIF III SERIES II
JNL/DOUBLELINE CORE FIXED INC              OAKTREE SENIOR LOAN FUND
JNL/DOUBLELINESHILLER ENHANCED             OREGON PUBLIC EMPL RETIREMENT
JNL/FPA+DOUBLELINE FLEX ALL FD             PARALLEL 2015-1 LTD
JOHN HANCOCK VARIABLE INS TST              PARALLEL 2017-1 LTD
KKR BESPOKE GLO CR OPP IRELAND             PARALLEL 2018-1 LTD
KKR CLO 10 LTD                             PARALLEL 2018-2 LTD
KKR CLO 11 LTD                             PARALLEL 2019-1 LTD
KKR CLO 12 LTD                             QUAMVIS SCA SICAV-FIS: CMAB
KKR CLO 13 LTD                             SAEV MASTERFONDS WELLINGTON GL
KKR CLO 14 LTD                             SAFETY INSURANCE COMPANY
KKR CLO 15 LTD                             SAN BERNARDINO COUNTY EMPLOYEE
KKR CLO 16 LTD                             SEASONS SERIES TRUST-SA MULTI
KKR CLO 17 LTD                             SEI ENERGY DEBT FUND, LP
KKR CLO 18 LTD                             SEI GLOBAL MST FD-HIGH YIELD
KKR CLO 19 LTD                             SEI INS MAN TST - HIGH YIELD
KKR CLO 20 LTD                             SEI INST INVS TST - HIGH YIELD
KKR CLO 21 LTD                             SHRINERS HOSPITALS FOR CHILDRE
KKR CLO 22 LTD                             TACTICAL VALUE SPN-GLOBAL CR
KKR CLO 23 LTD                             THE CLINE TRUST COMPANY
KKR CLO 24 LTD                             THE HARTFORD FLOAT RATE FUND
KKR CLO 25 LTD                             THE HARTFORD FLOAT RATE HIGH
KKR CLO 9 LTD                              THE HARTFORD STRATEGIC INC FD
KKR DAF GL OPP CR FD DAC                   THE HARTFORD TOTAL RETURN BOND
KKR FINANCIAL CLO 2013-1 LTD               THE MANGROVE PARTNERS MST FD
KKR GLOBAL CR OPPS MASTER FUND             TICP CLO VI 2016-2 FUNDING LTD
KKR INCOME OPPS FUND                       TREASURY OF THE STATE OF NORTH
KKR JP LOAN FD B 2018                      CAROLINA
KKR SENIOR FLT RATE INC FUND               US HIGH YIELD BOND FUND
LANDMARK WALL SMA SPV LP                   VENTURE 28A CLO LIMITED
LOUISIANA STATE EMP GLDN TREE              VENTURE 35 CLO LIMITED
MARATHON CLO IX LTD                        VENTURE 36 CLO
MARATHON CLO V LTD                         VENTURE XII CLO LIMITED
MARATHON CLO VI, LTD                       VENTURE XIII CLO LIMITED
MARATHON CLO VII, LTD                      VENTURE XIV CLO LIMITED
MARATHON CLO VIII, LTD                     VENTURE XIX CLO LIMITED
MARATHON CLO X LTD                         VENTURE XV CLO LIMITED
MARATHON CLO XI LTD                        VENTURE XVI CLO LIMITED
MEADOWVEST FUNDING                         VENTURE XVII CLO LIMITED
METROPOLITAN SERIES FUND - MET             VENTURE XVIII CLO LIMITED
MIDTOWN ACQUISITIONS L.P.                  VENTURE XX CLO LIMITED
MINEWORKERS PENSION SCHEME                 VENTURE XXI CLO LIMITED
NEWSTAR EXETER FUND CLO                    VENTURE XXII CLO LIMITED
NEWSTAR FAIRFIELD FUND CLO LTD             VENTURE XXIII CLO LIMITED
NTCC HIGH YIELD BOND FUND                  VENTURE XXIV CLO LIMITED
OAKTREE CLO 2014-1 LTD.                    VENTURE XXIX CLO LIMITED
OAKTREE CLO 2015-1 LTD                     VENTURE XXV CLO LIMITED
OAKTREE CLO 2018-1 LTD                     VENTURE XXVI CLO LIMITED
OAKTREE CLO 2019-1 LTD                     VENTURE XXVII CLO LIMITED
Case 20-41308     Doc 33     Filed 03/10/20 Entered 03/10/20 11:15:19     Main Document
                                        Pg 36 of 61


VENTURE XXVIII CLO                             Bankdirect Capital Finance
WADDELL & REED FINANCIAL                       Buchanan Pump Service
WCF MUTUAL INSURANCE COMPANY                   C & C Pumps & Supply INC
WELLINGTON MULTI-SECTOR CR FD                  Conn-Weld Industries INC
WELLINGTON TS CO MULSEC CRD II                 Date Mining Supply LLC
WELLINGTON TST CO NAMCIF TSTII                 Evansville Western Railway INC
WELLINGTON TST CO NAMCTFT CBP                  Fabick Mining INC
WELLINGTON TST CO NAMCTFT OFIA                 Flanders Electric Motor Service
WELLINGTON TST CO NAMCTFT OISB                 Fuchs Lubricants Co
WELLINGTON TST CO NAMCTFT UNFI                 H. Drexel Short
WELLINGTON WORLD BOND FUND                     Heritage Cooperative INC
WMC LOAN FUND 2018                             Ingram Barge Company
ZAIS CLO 1 LTD                                 International Belt Sales LLC
ZAIS CLO 11 LTD                                Jennchem Mid-West
ZAIS CLO 13 LTD                                Jennmar Of West Kentucky INC
ZAIS CLO 2 LTD                                 Jennmar Sanshell Products INC
ZAIS CLO 3 LTD                                 Jennmar Services
ZAIS CLO 5 LTD                                 JM Conveyors, LLC
ZAIS CLO 6 LTD                                 John Fabick Tractor Company
ZAIS CLO 7 LTD                                 Joy Global Conveyors INC
ZAIS CLO 8 LIMITED                             Joy Global Underground Mining LLC
ZAIS CLO 9 LTD                                 Mayo Manufacturing Co INC
                                               MCA Administrators INC
2L Lenders                                     Miller Contracting Services
Bank Of America Merrill Lynch                  Mine Supply Company
Bank Vontobel AG (Asset Management)            Motion Industries
Blackrock Advisors, LLC                        Oak Hill Contractors
Davidson Kempner Capital Management, L.P.      Polydeck Screen Corporation
DDJ Capital Management, LLC                    R M Wilson Co INC
Doubleline Capital, L.P.                       Raven Energy LLC
Dynagest S.A.                                  RGGS Land & Minerals
Euroclear Bank                                 Seetech LLC
Flow Traders U.S., LLC                         SNF Mining INC
Foxhill Capital Partners, LLC                  State Electric Supply Co
Garland Business Corp                          Swanson Industries
Goldentree Asset Management, L.P. (U.S.)       United Central Industrial Supply
HSBC Bank USA, N.A. (Private Banking)          US United Bulk Terminal
Hutch Capital Management LLC                   Wallace Electrical Systems LLC
KKR Credit Advisors (US), LLC                  Wallace Industrial LLC
Mellon Investments Corporation                 WPP LLC
Northern Trust Investments, INC.               Xylem Dewatering Solutions INC
Robeco Institutional Asset Management Bv
Seix Investment Advisors, LLC                  Utilities
State Street Global Advisors (SSGA)
The Cline Group                                Akin Water District
Thunderwood Capital, LLC                       Ameren Illinois
Wellington Management Company, LLP             AT&T
Wells Fargo Securities, LLC                    AT&T Teleconference Services
                                               Bulldog Systems INC
Top 50 Unsecured Creditors                     Centurylink
                                               Charter Communications
Case 20-41308      Doc 33    Filed 03/10/20 Entered 03/10/20 11:15:19        Main Document
                                        Pg 37 of 61


CMC Rural Water District                       Significant Competitors
ConferTel
Consolidated Communications                    Alliance Resource Partners, L.P.
Corinth Water District                         Arch Coal
CWI Of Illinois #732                           Cloud Peak Energy Inc.
DC Waste & Recycling INC                       Consol Energy Inc.
Flowers Sanitation Service                     Contura Energy
Frontier Communications                        Hallador Energy Company
Futiva LLC
                                               Knight Hawk Coal LLC
Hamilton County Water
                                               Peabody Energy
Hostway Billing Center
Level 3 Financing INC                          Sunrise Coal LLC
MJM Electric Cooperative INC
Rend Lake Conservancy District                 Unsecured Creditors’ Committee
Sit-Co LLC
Southeastern Illinois Electric                 TBD
Vectren Energy Delivery
Verizon Wireless
Wayne-White Counties Electric                  Ordinary Course Professionals
Windstream Communications
                                               Benesch, Friedlander, Coplan And Aronoff LLP
Significant Customers                          Bingham Greenebaum Doll LLP
                                               Black Ballard Mcdonald PC
Archer Daniels Midland Company                 Ciuni & Panichi
                                               Corporate Service Company
Big Rivers Electric Corporation
                                               Dinsmore and Shohl LLP
Cemex Southeast, LLC                           Ernst & Young LLP
City of Lakeland                               Greensfelder, Hemker & Gale, P.C.
Duke Energy Indiana, INC.                      Hardy Pence PLLC
Duke Energy Kentucky, INC.                     Heyl, Royster
Duke Energy Progress                           Kupiec & Martine, LLC
Dynegy Commercial Asset Management, LLC        Ogletree Deakins Nash
East Kentucky Power Cooperative, INC.          Pillsbury Winthrop Shaw Pittman LLP
Georgia Power Company                          Polsinelli PC
Gulf Power Company                             Pricewaterhousecoopers LLP
Louisville Gas & Electric Company              Protiviti INC
Orlando Utilities Commission                   Sandberg Phoenix & Von Gontard PC
South Carolina Public Service Authority        Shands, Elbert, Gianoulakis & Giljum, LLP
Southern Illinois Power Cooperative            Swanson Martin & Bell LLP
Tampa Electric Company                         The Brennan Group, LLC
The American Coal Company                      Wilson Elser Moskowitz Edelman & Dicker
                                               LLP
Case 20-41308   Doc 33   Filed 03/10/20 Entered 03/10/20 11:15:19   Main Document
                                    Pg 38 of 61


                                    Exhibit 2

                               Disclosure Schedule
Case 20-41308         Doc 33       Filed 03/10/20 Entered 03/10/20 11:15:19                     Main Document
                                              Pg 39 of 61


      Matched Entity                Relationship To Debtors                Relationship to Paul
                                                                                  Weiss1



Ace American Insurance             Debtors’ Insurer                    Subsidiary or Affiliate of a
Company                                                                Current Client

AIG Senior Float Rate              Debtors’ 1L Lender                  Subsidiary or Affiliate of a
                                                                       Current Client

Allianz Global Corporate           Debtors’ Insurer                    Subsidiary or Affiliate of a
& Specialty                                                            Former Client

American International             Debtors’ Insurer                    Current Client
Group

Amtrust Financial                  Debtors’ Insurer                    Current Client

AON Risk Services Central Debtors’ Insurance Broker                    Subsidiary or Affiliate of a
Inc.                                                                   Current Client

Apollo Insurance                   Debtors’ Insurer                    Subsidiary or Affiliate of a
                                                                       Current Client

Argonaut Insurance                 Debtors’ Surety Issuer              Subsidiary or Affiliate of a
Company                                                                Current Client

Aspen Specialty Insurance          Debtors’ Insurer                    Subsidiary or Affiliate of a
Company                                                                Current Client

AT&T                               Debtors’ Utility                    Subsidiary or Affiliate of a
                                                                       Current Client

AT&T Teleconference                Debtors’ Utility                    Subsidiary or Affiliate of a
Services                                                               Current Client

Axis Capital                       Debtors’ Insurer                    Subsidiary or Affiliate of a
                                                                       Former Client


1
    The term “current client” means an entity listed as a client, or related to a client, in Paul, Weiss’s conflicts
    search system where that matter is reported as open. The term “former client” means any entity listed as a
    client, or related to a client, in the Paul, Weiss conflicts search system where the matter is reported as closed
    within the last three (3) years. Whether an actual client relationship exists can only be determined by reference
    to the documents governing Paul, Weiss’s representation rather than its potential listing in Paul, Weiss’s
    conflicts search system. The following table of entities, generated by the conflicts search system, is
    overinclusive for disclosure purposes.
Case 20-41308         Doc 33      Filed 03/10/20 Entered 03/10/20 11:15:19                    Main Document
                                             Pg 40 of 61


Bank of America Merrill           Debtors’ 1L Lender,                Current Client
Lynch                             Debtors’ 2L Bondholder

Bank of New York Mellon           Debtors’ Significant               Current Client
                                  Financial Institution

Barclays Bank                     Debtors’ 1L Lender                 Current Client

BB&T Equipment Finance            Debtors’ Significant               Subsidiary or Affiliate of a
Corporation                       Financial Institution              Former Client

Beazley PLC                       Debtors’ Insurer                   Former Client

Benefit Street Partners           Debtors’ 1L Lender                 Subsidiaries or Affiliates of
Funds2                                                               a Current Client

BlackRock Advisors LLC            Debtors’ 2L Bondholder             Subsidiary or Affiliate of a
                                                                     Current Client

BlueMountain Funds3               Debtors’ 1L Lender                 Subsidiaries or Affiliates of
                                                                     a Current Client

CNA Financial                     Debtors’ Insurer                   Subsidiary or Affiliate of a
                                                                     Current Client

Caterpillar Financial             Debtors’ Significant               Subsidiary or Affiliate of a
Services Corp.                    Financial Institution              Former Client

CenturyLink                       Debtors’ Utility                   Former Client

Charter Communications            Debtor’ Utility                    Current Client


2
    The Benefit Street Partners Funds: BDCA-CB Funding LLC, Benefit Street Partners Senior Secured Mst Non
    US, Benefit Street Partners Senior Secured U Master Fund Non US, Benefit Street Partners Capital Opportunity
    Fund LP, Benefit Street Partners Senior Secured Opportunity Fund LP, Benefit Street Partners CLO V-B,
    Benefit Street Partners CLO VII, Benefit Street Partners SMA LM, Benefit Street Partners SMA-K, Benefit
    Street Partners CLO I, Benefit Street Partners CLO II, Benefit Street CLO III, Benefit Street Partners CLO IV,
    Benefit Street Partners CLO IX, Benefit Street Partners VI, Benefit Street Partners CLO VII, Benefit Street
    Partners CLO X, Benefit Street Partners CLO XI, Benefit Street Partners CLO XII, Benefit Street Partners CLO
    XIV, Benefit Street Partners XV, Benefit Street Partners XVI, BSP Special Situations MST A and Landmark
    Wall SMA SPV LP. None of these funds are current or former clients. Each of these funds would be classified
    as Subsidiaries or Affiliates of a Former Client.
3
    The BlueMountain Funds include: BlueMountain CLO 2013-1 Ltd, BlueMountain ClO 2014-1 Ltd,
    BlueMountain CLO 2015-1 Ltd, BlueMountain CLO 2015-2, BlueMountain CLO 2015-3 Ltd, BlueMountain
    CLO 2015-4 Ltd, BlueMountain CLO 2016-1 Ltd., BlueMountain CLO 2016-3 Ltd, BlueMountain CLO 2018-
    1 Ltd, BlueMountain CLO 2018-2 Ltd, BlueMountain CLO 2018-3 Ltd and BlueMountain Fuji US CLO II.
    None of these funds are current or former clients of the firm. Each of these funds would be classified as
    Subsidiaries or Affiliates of a Current Client.
Case 20-41308        Doc 33       Filed 03/10/20 Entered 03/10/20 11:15:19                   Main Document
                                             Pg 41 of 61


Chubb Bermuda Insurance           Debtors’ 1L Lender                 Subsidiary or Affiliate of a
Ltd                                                                  Current Client

Chubb Tempest                     Debtors’ 1L Lender                 Subsidiary or Affiliate of a
Reinsurance Ltd                                                      Current Client

Citi Loan Funding Chelt           Debtors’ 1L Lender                 Subsidiary or Affiliate of a
LLC                                                                  Current Client

Continental Casualty              Debtors’ Insurer                   Subsidiary or Affiliate of a
Insurance Company                                                    Current Client

Continental Insurance             Debtors’ Insurer                   Subsidiary or Affiliate of a
                                                                     Current Client

Contura Energy                    Debtors’ Significant               Former Client
                                  Competitor

Credit Suisse Loan                Debtors’ 1L Lender                 Subsidiary or Affiliate of a
Funding LLC                                                          Current Client

Davidson Kempner Capital          Debtors’ 2L Bondholder             Current Client
Management LP

De Lage Landen Financial          Debtors’ Significant               Subsidiary or Affiliate of a
Services                          Financial Institution              Former Client

Deutsche Bank AG                  Debtors’ 1L Lender                 Subsidiary or Affiliate of a
Cayman Island                                                        Current Client

Doubleline Capital LP             Debtors’ 2L Bondholder             Former Client

Doubleline Funds4                 Debtors’ 1L Lender                 Subsidiaries or Affiliates of
                                                                     a Former Client

Dynegy Commercial Asset           Debtors’ Significant               Subsidiary or Affiliate of a
Management LLC                    Customer                           Current Client

Ellington Funds5                  Debtors’ 1L Lender                 Subsidiaries or Affiliates of

4
    The Doubleline Funds include: Doubleline Core Fixed Income, Doubleline Flexible Inc. Fund, Doubleline
    Floating Rate Fund, Doubleline Income Solutions Fund, Doubleline Opportunity Inc Master Fund, Doubleline
    Opportunistic Credit Fund, Doubleline Shiller Enhanced, Parallel 2015-1 Ltd, Parallel 2017-1 Ltd, Parallel
    2018-1 Ltd, Parallel 2018-2 Ltd and Parallel 2019-1 Ltd. None of these funds are current or former clients of
    the firm. Each would be classified as a Subsidiary or Affiliate of a Former Client.
5
    The Ellington Funds include: Ellington CLO I Ltd, Ellington CLO II Ltd, Ellington CLO III Ltd and Ellington
    CLO IV Ltd. None of these funds are current or former clients of the firm. Each would be classified as a
    Subsidiary or Affiliate of a Former Client.
Case 20-41308         Doc 33       Filed 03/10/20 Entered 03/10/20 11:15:19                     Main Document
                                              Pg 42 of 61


                                                                       a Former Client

Endurance American                 Debtors’ Insurer                    Subsidiary or Affiliate of a
Insurance Co.                                                          Former Client

Ernst & Young LLP                  Debtors’ Ordinary Course            Former Client
                                   Professional

Evanston Insurance Co.             Debtors’ Insurer                    Subsidiary or Affiliate of a
                                                                       Former Client

Evansville Western                 Debtors’ Top 50                     Subsidiary or Affiliate of a
Railway Inc.                       Unsecured Creditor                  Former Client

Federal Insurance                  Debtors’ Party to                   Subsidiary or Affiliate of a
Company                            Significant Litigation              Current Client

Foresight Energy6                  Debtors’ Debtor Affiliate           Current Client

Foxhill Capital Partners           Debtors’ 2L Bondholder              Subsidiary or Affiliate of a
                                                                       Former Client

GE Capital                         Debtors’ Significant                Subsidiary or Affiliate of a
                                   Financial Institution               Current Client

Goldentree Asset                   Debtors’ 2L Bondholder              Current Client
Management LP

Goldentree Funds7                  Debtors’ 1L Lender                  Subsidiaries or Affiliates of
                                                                       a Current Client

Goldman Sachs Lending              Debtors’ 1L Lender                  Subsidiary or Affiliate of a
Partners                                                               Current Client

Gulf Power Company                 Debtors’ Significant                Subsidiary or Affiliate of a
                                   Customer                            Former Client



6
    The other Debtor Affiliates, except Murray Energy, and Non-Debtor Affiliates, except Javelin Global
    Commodities, were not included in the list since they were not a client or former client of the firm. However
    each would be characterized as Subsidiaries of Affiliate of our Current Client, Foresight Energy.
7
    The Goldentree Funds Include: GN3 SIP Limited, Goldentree 2004 Trust, Goldentree Credit Opps 2012-1,
    Goldentree Loan Management US CLO 2, Goldentree Loan Management US CLO 4, Goldentree Loan
    Management US CLO 1, Goldentree Loan OPPS IX Ltd, Goldentree Loan Opps X Ltd, Goldentree Loan Opps
    XI Ltd, Goldentree Loan Opps XII Ltd, GT Loan Financing 1 Ltd, GTAM 11 DAC and GT NM LP. None of
    these funds are current or former clients of the firm. Each would be classified as a Subsidiary or Affiliate of a
    Current Client.
Case 20-41308        Doc 33      Filed 03/10/20 Entered 03/10/20 11:15:19                  Main Document
                                            Pg 43 of 61


HSBC Bank N.A.                   Debtors’ 2L Bondholder            Current Client

Ivy Apollo Multi-Asset           Debtors’ 1L Lender                Current Client
Income Fund

Ivy Apollo Strategic             Debtors’ 1L Lender                Current Client
Income Fund

Ivy High Income Fund             Debtors’ 1L Lender                Subsidiary or Affiliate of a
                                                                   Current Client

Ivy High Income                  Debtors’ 1L Lender                Former Client
Opportunities Fund

Ivy VIP High Income              Debtors’ 1L Lender                Former Client

JNL/DoubleLine Funds8            Debtors’ 1L Lender                Subsidiary or Affiliate of a
                                                                   Current Client

John Hancock Variable            Debtors’ 1L Lender                Subsidiary or Affiliate of a
Insurance Trust                                                    Former Client

KKR Credit Advisors              Debtors’ 2L Bondholder            Subsidiary or Affiliate of a
                                                                   Current Client

KKR Funds9                       Debtors’ 1L Lender                Subsidiaries or Affiliates of
                                                                   a Current Client

Lazard Asset Management          Creditor Advisor                  Current Client

Lexington Insurance              Debtors’ Insurer                  Subsidiary or Affiliate of a
Company                                                            Current Client

Liberty Mutual                   Debtors’ Insurer                  Former Client

Mangrove Partners Master         Debtors’ 1L Lender                Subsidiary or Affiliate of a


8
    The JNL/Doubleline Funds include: JNL/Doubleline Core Fixed Income Fund, JNL/Doubleline Shiller
    Enhanced Cape Fund and JNL/FPA+Doubleline Flexible Allocation Fund. None of these funds are current or
    former clients of the firm. Each would be classified as a Subsidiary or Affiliate of a Current Client.
9
    The KKR Funds include: Corporate Capital Trust II, FS Investment Corporation II, FS Investment Corporation
    III, KKR CLO 9 Ltd, KKR CLO 10 Ltd, KKR CLO 11 Ltd, KKR CLO 12 Ltd, KKR CLO 13 Ltd, KKR CLO
    14 Ltd, KKR CLO 15 Ltd, KKR CLO 16 Ltd, KKR CLO 17 Ltd, KKR CLO 18 Ltd, KKR CLO 19 Ltd, KKR
    CLO 20 Ltd, KKR CLO 21 Ltd, KKR CLO 22 Ltd, KKR CLO 23 Ltd, KKR CLO 24 Ltd, KKR CLO 25 Ltd,
    KKR DAF Global Opportunistic Credit Fund DAC, KKR Financial CLO 2013-1 Ltd, KKR Global Credit
    Opportunities Master Fund, KKR Income Opportunities Fund, KKR JP Loan Fund B 2018, KKR Senior
    Floating Rate Income Fund, and Tactical Value SPN Global Credit. None of these funds are current or former
    clients of the firm. Each would be classified as a Subsidiary or Affiliate of a Current Client.
Case 20-41308         Doc 33      Filed 03/10/20 Entered 03/10/20 11:15:19                   Main Document
                                             Pg 44 of 61


Fund                                                                 Former Client

Marathon Funds10                   Debtors’ 1L Lender                Subsidiaries or Affiliates of
                                                                     a Former Client

Markel International               Debtors’ Insurer                  Subsidiary or Affiliate of a
                                                                     Former Client

Mellon Investments                 Debtors’ 2L Bondholder            Subsidiary or Affiliate of a
Corporation                                                          Current Client

Metropolitan Series Fund -         Debtors’ 1L Lender                Subsidiary or Affiliate of a
MET                                                                  Current Client

Midtown Acquisitions LP            Debtors’ 1L Lender                Subsidiary or Affiliate of a
                                                                     Current Client

Motion Industries                  Debtors’ Top 50                   Subsidiary or Affiliate of a
                                   Unsecured Creditor                Former Client

MS Amlin                           Debtors’ Insurer                  Subsidiary or Affiliate of a
                                                                     Former Client

Murray Energy                      Debtors’ Five Percent or   Subsidiary or Affiliate of a
Corporation                        Greater Shareholder and    Current Client
                                   Beneficial Owner, Debtors’
                                   Non-Debtor Affiliate

National Union Fire         Debtors’ Insurer                         Subsidiary or Affiliate of a
Insurance Co. of Pittsburgh                                          Current Client

New River Royalty LLC              Debtors’ Royalty Contract         Subsidiary or Affiliate of a
                                   Counterparty                      Current Client

Northern Trust Investments Debtors’ 2L Bondholder                    Subsidiary or Affiliate of a
Inc.                                                                 Current Client

NTCC High Yield Bond               Debtors’ 1L Lender                Subsidiary or Affiliate of a
Fund                                                                 Former Client

Oaktree Funds11                    Debtors’ 1L Lender                Subsidiaries or Affiliates of



10
     The Marathon Funds include: Marathon CLO IX Ltd, Marathon CLO V Ltd, Marathon CLO VI Ltd, Marathon
     CLO VII Ltd, Marathon CLO VIII Ltd, Marathon CLO X Ltd and Marathon CLO XI Ltd. None of these funds
     are current or former clients of the firm. Each would be classified as a Subsidiary or Affiliate of a Former
     Client.
Case 20-41308         Doc 33      Filed 03/10/20 Entered 03/10/20 11:15:19                  Main Document
                                             Pg 45 of 61


                                                                     a Current Client

Oil Casualty Insurance Ltd. Debtors’ Insurer                         Subsidiary or Affiliate of a
                                                                     Current Client

People of the State of            Debtors’ Surety Obligee            Former Client
Illinois

Perella Weinberg Partners         Creditor Advisor                   Current Client

PNC Bank National                 Debtors’ Significant               Subsidiary or Affiliate of a
Association                       Financial Institution              Current Client

Raben Tire Company                Debtors’ Significant               Subsidiary or Affiliate of a
                                  Suppliers, Shippers,               Current Client
                                  Warehousemen and
                                  Vendors

Robeco Institutional Asset        Debtors’ 2L Bondholder             Subsidiary or Affiliate of a
Management Co.                                                       Current Client

Rockwood Casualty                 Debtors’ Letter of Credit          Subsidiary or Affiliate of a
Insurance Co.                     Beneficiary                        Current Client

Seasons Series Trust- SA          Debtors’ 1L Lender                 Subsidiary or Affiliate of a
Multi                                                                Current Client

Seix Investment Advisors          Debtors’ 2L Bondholder             Subsidiary or Affiliate of a
LLC                                                                  Former Client

Sompo International               Debtors’ Insurer                   Subsidiary or Affiliate of a
Insurance                                                            Former Client

State Street Global               Debtors’ 2L Bondholder             Subsidiary or Affiliate of a
Advisors                                                             Former Client

Swanson Industries                Debtors’ Top 50                    Subsidiary or Affiliate of a
                                  Unsecured Creditor                 Current Client

The Insurance Company of          Debtors’ Insurer                   Subsidiary or Affiliate of a
the State of Pennsylvania                                            Current Client



11
     The Oaktree Funds include: Oaktree CLO 2014-1 Ltd, Oaktree CLO 2015-1 Ltd, Oaktree CLO 2018-1Ltd,
     Oaktree CLO 2019-1 Ltd, Oaktree CLO 2019-2 Ltd, Oaktree EIR III Series I Ltd, Oaktree EIF III Series II Ltd
     and Oaktree Senior Loan Fund. None of these funds are current or former clients of the firm. Each would be
     classified as a Subsidiary or Affiliate of a Current Client.
Case 20-41308          Doc 33       Filed 03/10/20 Entered 03/10/20 11:15:19                      Main Document
                                               Pg 46 of 61


TICP CLO VI 2016-2                  Debtors’ 1L Lender                   Subsidiary or Affiliate of a
Funding Ltd                                                              Current Client

Twin City Fire Insurance            Debtors’ Insurer                     Subsidiary or Affiliate of a
                                                                         Former Client

United States Treasury              Debtors’ Significant                 Former Client
                                    Taxing Authority

US Bank Equipment                   Debtors’ Significant                 Subsidiary or Affiliate of a
Finance                             Financial Institution                Current Client

Vectren Energy Delivery             Debtors’ Utility                     Subsidiary or Affiliate of a
                                                                         Former Client

Verizon Wireless                    Debtors’ Utility                     Current Client

Waddell & Reed Financial            Debtors’ 1L Lender                   Former Client

Wellington Funds12                  Debtors’ 1L Lender                   Subsidiaries or Affiliates of
                                                                         a Former Client

Wellington Management               Debtors’ 2L Bondholder               Former Client
Company LLP

Wells Fargo Financial               Debtors’ Significant                 Subsidiary or Affiliate of a
Leasing Inc.                        Financial Institution                Current Client

Wells Fargo Securities              Debtors’ 2L Bondholder               Current Client
LLC

Wells Fargo Vendor                  Debtors’ Significant                 Subsidiary or Affiliate of a
Financial                           Financial Institution                Current Client

Wilmington Trust National           Debtors’ Significant                 Current Client
Association                         Financial Institution

WMC Loan Fund 2018                  Debtors’ 1L Lender                   Subsidiary or Affiliate of a


12
     The Wellington Funds include: SAEV Masterfonds Welllington Global High Yield, Wellington Multi-Sector
     Credit Fund, Wellington Trust Company Multi-Sector Credit Fund II, Wellington Trust Company National
     Association Multiple Collective Investment Fund Trust II, Wellington Trust Company National Association
     Multiple Collective Trust Fund CBP, Wellington Trust Company National Association Multiple Collective
     Trust OFIA, Wellington Trust Company National Association Multiple Collective Opportunistic FI Allocation
     Fund, Wellington Trust Company National Association Multiple Collective Trust Fund OISB, Wellington Trust
     Company National Association Collective Trust Fund UNFI and Wellington World Bond Fund. None of these
     funds are current or former clients of the firm. Each would be classified as a Subsidiary or Affiliate of a Former
     Client.
Case 20-41308       Doc 33   Filed 03/10/20 Entered 03/10/20 11:15:19      Main Document
                                        Pg 47 of 61


                                                      Current Client

Xerox Corporation            Debtors’ Significant     Subsidiary or Affiliate of a
                             Financial Institution    Current Client

XL Specialty Insurance       Debtors’ Insurer         Subsidiary or Affiliate of a
Company                                               Current Client

Zurich Insurance Group       Debtors’ Insurer         Subsidiary or Affiliate of a
                                                      Current Client
Case 20-41308   Doc 33   Filed 03/10/20 Entered 03/10/20 11:15:19   Main Document
                                    Pg 48 of 61


                                    Exhibit B

                                Moore Declaration
Case 20-41308          Doc 33       Filed 03/10/20 Entered 03/10/20 11:15:19                     Main Document
                                               Pg 49 of 61


                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

In re:                                                   )    Chapter 11
                                                         )
FORESIGHT ENERGY LP, et al.,                             )    Case No. 20-41308-659
                                                         )
                         Debtors.1                       )    (Jointly Administered)
                                                         )

       DECLARATION OF ROBERT D. MOORE IN SUPPORT OF THE DEBTORS’
        APPLICATION FOR AN ORDER AUTHORIZING THE RETENTION AND
      EMPLOYMENT OF PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
    AS ATTORNEYS FOR THE DEBTORS NUNC PRO TUNC TO THE PETITION DATE

                  I, Robert D. Moore, do hereby declare, under penalty of perjury, that:

                  1.       I am the President and Chief Executive Officer of Foresight Energy LP

located at One Metropolitan Square, 211 North Broadway, Suite 2600, St. Louis, Missouri

63102.

                  2.       I submit this declaration (the “Declaration”) in support of the Debtors’

Application for Entry of an Order Authorizing the Retention and Employment of Paul, Weiss,

Rifkind, Wharton & Garrison LLP as Attorneys for the Debtors and Debtors in Possession Nunc

Pro Tunc to the Petition Date (the “Application”).2 Except as otherwise indicated herein, the


1
     The Debtors in these cases are each incorporated or organized in the state of Delaware, and along with the last
     four digits of each Debtor’s federal tax identification number (or SEC filing number if unavailable), are:
     Foresight Energy LP (8894); Foresight Energy GP LLC (8332); Foresight Energy LLC (7685); Foresight
     Energy Employee Services Corporation (7023); Foresight Energy Services LLC (6204); Foresight Receivables
     LLC (2250); Sugar Camp Energy, LLC (8049); Macoupin Energy LLC (9005); Williamson Energy, LLC
     (9143); Foresight Coal Sales LLC (8620); Tanner Energy LLC (0409); Sitran LLC (9962); Seneca Rebuild LLC
     (0958); Oeneus LLC (6007); Adena Resources, LLC (4649); Hillsboro Transport LLC (6881); American
     Century Transport LLC (SEC No. 5786); Akin Energy LLC (1648); American Century Mineral LLC (SEC
     No. 5788); Foresight Energy Finance Corporation (5321); Foresight Energy Labor LLC (4176); Viking Mining
     LLC (4981); M-Class Mining, LLC (5272); MaRyan Mining LLC (7085); Mach Mining, LLC (4826); Logan
     Mining LLC (2361); LD Labor Company LLC (8454); Coal Field Repair Services LLC (9179); Coal Field
     Construction Company LLC (5694); Hillsboro Energy LLC (1639); and Patton Mining LLC (7251). The
     address of the Debtors’ corporate headquarters is One Metropolitan Square, 211 North Broadway, Suite 2600,
     St. Louis, Missouri 63102.
2
     Capitalized terms used herein, but not otherwise define, have the meaning ascribed to them in the Application.
Case 20-41308        Doc 33     Filed 03/10/20 Entered 03/10/20 11:15:19          Main Document
                                           Pg 50 of 61


facts set forth in this Declaration are based upon my personal knowledge, information provided

to me by the Debtors’ employees or advisors, or my opinion based upon knowledge and

experience as President and Chief Executive Officer. I am authorized to submit this Declaration

on behalf of the Debtors.

                              The Debtors’ Selection of Paul, Weiss

                3.      The Debtors recognize that a comprehensive review process is necessary

when selecting and managing chapter 11 counsel to ensure their bankruptcy professionals are

subject to the same client-driven market forces, scrutiny, and accountability as professionals in

non-bankruptcy engagements.

                4.      Since 2015, Paul, Weiss has represented the Debtors in connection with

the Refinancing Engagement, and continues to provide the Debtors services under the terms of

the Engagement Letter. In connection with the Refinancing Engagement and in preparing for its

representation of the Debtors in these chapter 11 cases, Paul, Weiss has become intimately

familiar with the Debtors’ capital structure and operations, as well as with the key creditors and

other stakeholders in these chapter 11 cases. Additionally, the Debtors retained Paul, Weiss for

the role of lead restructuring counsel in light of, among other reasons, Paul, Weiss’s extensive

experience in corporate reorganizations, both out-of-court and under chapter 11 of the

Bankruptcy Code.

                5.      For the foregoing reasons, I believe that Paul, Weiss is particularly well-

situated and well-qualified to represent the Debtors in these chapter 11 cases in an effective,

efficient, and timely manner. Accordingly, the retention of Paul, Weiss is necessary and in the

best interests of the Debtors, their estates and their creditors.

                               Rate Structure and Cost Supervision
Case 20-41308       Doc 33    Filed 03/10/20 Entered 03/10/20 11:15:19             Main Document
                                         Pg 51 of 61


               6.      In connection with the filing of these chapter 11 cases, the Debtors and

Paul, Weiss have agreed upon rates in accordance with Paul, Weiss’s customary rates. Paul,

Weiss has confirmed to the Debtors that Paul, Weiss does not vary its billing rates or the material

terms of an engagement depending on whether such engagement is a bankruptcy or a

nonbankruptcy engagement. Paul, Weiss has further advised the Debtors that its current standard

hourly rates are $1,225 to $1,650 per hour for partners; $1,200 per hour for counsel; $495 to

$1,110 per hour for staff attorneys and associates; and $115 to $380 per hour for

paraprofessionals. It is my understanding that Paul, Weiss reviews and adjusts its billing rates

annually, and that its rates are consistent with market rates for comparable services.     It is my

belief that Paul, Weiss’s rates are reasonable in the context of these chapter 11 cases.

               7.      The Debtors understand that Paul, Weiss’s fees and expenses will be

subject to periodic review on a monthly, interim, and final basis during the pendency of these

chapter 11 cases by various third parties, including the Court, and that such fees and expenses

will be subject to the terms of the Bankruptcy Code, the Bankruptcy Rules, the Local Bankruptcy

Rules, the Fee Guidelines, the Orders, and any further guidelines of this Court governing the

procedures for approval of compensation of professionals retained in these chapter 11 cases.

               8.      I recognize that it is the Debtors’ responsibility to monitor closely the

billing practices of their counsel to ensure the fees and expenses paid by the estates remain

consistent with the Debtors’ expectations and the exigencies of these chapter 11 cases. The

Debtors will continue to review the statements that Paul, Weiss regularly submits and amend the

budget and staffing plans periodically, as the chapter 11 cases develop. Moreover, Paul, Weiss

has informed me that I, and other senior executives as appropriate, will be provided with the

opportunity to review all invoices and request adjustments to such invoices to the extent that they
Case 20-41308       Doc 33    Filed 03/10/20 Entered 03/10/20 11:15:19            Main Document
                                         Pg 52 of 61


determine that such adjustments are necessary and appropriate, and that such requests will be

carefully considered by Paul, Weiss. As they did prepetition, the Debtors will continue to

diligently review counsel fees and expenses and, in consultation with Paul, Weiss, modify such

invoices as appropriate.

               9.     For the reasons set forth above, the Debtors believe that Paul, Weiss’s

employment is necessary and in the best interests of the Debtors and their estates.

                [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
Case 20-41308      Doc 33     Filed 03/10/20 Entered 03/10/20 11:15:19           Main Document
                                         Pg 53 of 61


               Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct to the best of my knowledge and belief.

Dated: March 10, 2020

                                             /s/ Robert D. Moore
                                             Name: Robert D. Moore
                                             Title: President and Chief Executive Officer
                                                    Foresight Energy LP
Case 20-41308   Doc 33   Filed 03/10/20 Entered 03/10/20 11:15:19   Main Document
                                    Pg 54 of 61


                                    Exhibit C

                                Engagement Letter
              Case 20-41308                 Doc 33
                                          Filed 03/10/20 Entered 03/10/20 11:15:19 Main Document
                                                     Pg 55 of 61
PAUJ , W E I S S , R I T K I N P , W H A R T O N ^ (5ARRISON  T
                                                                 LLP   MATTHEW W ABBOTT
                                                                       EDWARD T ACKERMAN
                                                                                         ROBERTA A K A P L A N
                                                                                         BRAD S KARP
                                                                                                                                A L L A N J ARFFA                          PATRICK N K A R S N I T 2
                                                                                                                                ROBERT A ATKSNS                            JOHN C KENNEDY
1285 AVENUE OF THE AMERICAS                     UNIT 3 6 0 1   O F F I C E T O W E R A B E U I N G FORTUNE P L A Z A            DAVID J B A L L                            B R I A N KIM
                                                                                                                                JOHN F BAUGHMAN                            A L A N W KORNBERG
NEWYORK NEW YORK 1 0 0 1 9 - 6 0 6 4                                            NO 7 D O N G S A N H U A N Z H O N G L U        L Y N N B BAYARD                           D A N I E L J KRAMER
                                                                                                                                DANIEL J BELLER                            DAVID K L A K H D H I R
                                                                                              CHAOYANG DISTRICT                 CRAIG A B E N S O N                        STEPHEN P L A M B *
TELEPHONE S2 1 2» 3 7 3 - 3 0 0 0                                                                  B E U I N G IO0OSO           M I T C H E L L L BERG                     JOHN E LANGE
                                                                                                                                MARK S BERGMAN                             DANIEL J LEFFELL
                                                                                  PEOPLE S R E P U B L I C OF C H I N A         BRUCE B i R E N B O i M                    XIAOYU GREG L i U
L L O Y D K GARRISON ( 1 9 4 6 1 9 3 1 )                                                                                        H CHRiSTOPHER BOEHNING                     JEFFREY D M A R E L L
                                                                                 TELEPHONE 'S6-10I 582S-S300                    A1NGELO B O N V I N O                      MARCO -i MASOTTi
R A N D O L P H E PAUL M 9 4 6 M 3 5 6 t                                                                                        J A M E S L BROCH1N                        E D W I N S MAYNARO
SIMON H R1FKINO        (19SO-)a95>                                                                                              RICHARD J BRONSTEIN                        DAVID W MAYO
                                                                                                                                DAVID W B R O W N                          E L I Z A B E T H R MCCOLM
LOUiS S V/EISS         ! f 9 2 7 - 1 $50>                       I 2 T H FLOOR HONG KONG C L U B B U I L D I N G                 SUSANNA M BLERGEU                          MARK F M E N D E L S O H N
                                                                               3A CHATER ROAD C E N T R A L                     PATRICK S C A M P B E L L "                WILLIAM B MICHAEL
JOHN F WHARTON         i t 927-1 977)                                                                                           J E S S I C A S CAREY                      TOBY S MYERSON
                                                                                              H O N S KONG                      JEANETTE K CHAN                            C A T H E R I N E NYARADY
                                                                                                                                YVONNEY F CHAN                             JANE B O BRIEN
                                                                              TELEPHONE (852) 2 8 4 6 - 0 3 0 0                 LEWIS R CLAYTON                            ALEX / O U N G K OH
                                                                                                                                JAY C O H E N                              BRAD R OKUN
                                                                                                                                KELLEY A CORNISH                           K E L L E Y D PARKER
                                                                                                      A L D E ^ CASTLE          CHRISTOPHER J CUMMINGS                     MARC E P E R L M U T T E R
                                                                                                                                C H A R L E S E DAV1DOW                    V A L E R I E E RADWANER
                                                                                                   10 N O S L E STREET          T H O M A S V DE LA B A S T i D E 111      C A R L L REISNER
                                                                                                                                ARIEL J DSCKELBAOM                         L O R I N L REISNER
W R I T E R & DIRECT D i A L N U M B E R                                                  L O N D O N EC2V 7 J U U K            A L I C E B E L I S L E EATON              WALTER G RICCIARDI
                                                                                                                                ANDREW J EHRLtCH                           WALTER R I E M A N
                                                                               T E L E P H O N E (4-4 EOl 7 3 S 7 1 6 0 0       GREGORi'A EZRiNG                           RICHARD A ROSEN
    (212) 373-3493                                                                                                              L E S L I E G O R D O N FAGEN
                                                                                                                                MARC F A L C O N E
                                                                                                                                ROSS A F i E u D S T O N
                                                                                                                                                                           ANDREW N ROSENBERG
                                                                                                                                                                           JACQUELINE P RUBIN
                                                                                                                                                                           R A P H A E L M RUSSO
                                                                                         FUKOKU SEIMEI B U I L D K i G          ANDREW C FINCH                             E L I Z A B E T H M SACKSTEDER
WRITER S DIRECT F A C S I M I L E                                                 2-2 UCH1SAIWAICHO 2-CHOME                     BRAD J FINKELSTEiN                         J E F F R E Y D SAFERSTEIN
                                                                                                                                BRIAN P FiNNEGAN                           J E F F R E Y S SAMUELS
                                                                      C H I Y O D A - K U TOKYO IOO-OOIS J A P A N              ROBERTO F I N Z I                          D A L E M SARRO
                                                                                                                                PETER E F l S C H                          TERRY E S C H I M E K
    (212)492-0493                                                                 T E L E P H O N E 181 3 I 3 5 9 7 - 8 I O I   ROBERTO FLEDER
                                                                                                                                MARTiN FLUMENBAUM
                                                                                                                                                                           KENNETH M SCHNEIDER
                                                                                                                                                                           ROBERT B SCHUMER
                                                                                                                                A N D R E W J FOLEY                        J O H N M SCOTT
WRITER S DIRECT E-MAIL A D D R E S S                                            T O R O N T O - D O M I N I O N CENTRE          HARRIS B FREIDUS                           STEPHEN J SHIMSHAK
                                                                                                                                M A N U E L S FREY                         DAVID R S I C U L A R
                                                                         7 7 KING STREET WEST S U I T E 3 1 0 0                 ANDREW L GAINES                            MOSES S I L V E R M A N
                                                                                                                                KENNETH A &ALL0                            STEVEN S I M K I N
    kcornish@paulweiss.com                                                                                 PO BOX 226           MJCHAEL E G E R T 2 M A N
                                                                                                                                A D A M M GIVERTZ
                                                                                                                                                                           JOSEPH J SIMONS
                                                                                                                                                                           A U D R A J SOLOWAY
                                                                                   TORONTO ONTARIO M5K I J 3                    SALVATORE G O G L t Q R M E L L A          SCOTT M SONTAG
                                                                                   T E L E P H O N E . 4 161 5 0 4 - 0 5 2 0    ROBERTO GOLDBAUM                           T A R U N M STEWART
                                                                                                                                NEIL GOLDMAN                               ERIC A L A N STONE
                                                                                                                                CATHERINE L GOODALL                        A I D A N SYNNOTT
                                                                                                                                ERiC GOODISON                              ROBYN F TARNOFSKY
                                                                                                 2 0 0 1 K STREET N W           C H A R L E S H GOOGE JR                   MONICA K T H U R M O N D
                                                                                                                                ANDREW G GORDON                            DANIEL J TOAL
                                                                                W A S H I N G T O N DC 2 0 0 0 6 - 1 0 - 1 7    UDI G R O F M A N                          LIZA M VELAZOJEZ
                                                                                                                                NICHOLAS GROOMBRIDGE                       MARIA T V U L L O
                                                                                   TELEPHONE . 2 0 2 . 223-7300                 BRUCE A G J T E N P L A N                  ALEXANDRA M W A L S H "
                                                                                                                                G A I N E S G W A T H M E t ' III          L A W R E N C E G WEE
                                                                                                                                A L A N S HALPERJN                         THEODORE V W E L L S JR
                                                                         SOO D E L A W A R E A V E N U E , S U I T E 2 0 0      AUSTIN G H A M I L L                       BETH A W I L K I N S O N
                                                                                                                                CLAUDIA HAMMERMAN                          STEVEN J W I L L I A M S
                                                                                             POST OFFICE BOX 3 2                G E R A R D E HARPER                       LAWRENCE 1 WITDORCHIC
                                                                                                                                BRIAN S HERMANN                            MARK B W L A Z L O
                                                                               W I L M I N G T O N DE I 9 8 9 9 0 0 3 2         MICHELE HiRSHMAN                           JULIA MASON WOOD
                                                                                                                                MICHAEL S HONG                             JENNIFER H WU
                                                                                  TELEPHONE ! 3 0 £ l 655-44 t o                DAVIDS HUNTINGTON                          J O R D A N E YARETT
                                                                                                                                AMRAN HUSSEIN                              KAYE N YOSHINO
                                                                                                                                LORETTA A I P P O L I T O                  T O N G YU
                                                                                                                                BRIAN M JANSON
                                                                                                                                JAREN JANGHORBANI
                                                                                                                                MEREDITH J KANE
                                                                                                                                                                           T R A C E Y A ZACCONE
                                                                                                                                                                           TAURIE M ZEITZER
                                                                                                                                                                           T ROBERT ZOCHOWSKI        JR

                       December 18,2015                                                                                         • K I T AUMlMt U T!.i IMF UhV< ( JR^ BAR




                       Rashda M. Buttar, Esq.
                       Senior Vice President - General Counsel
                       Foresight Energy LP
                       One Metropolitan Square
                       211 North Broadway, Suite 2600
                       St. Louis, Missouri 63102

                                                                        Engagement as Counsel

                       Dear Rashda:

                                       I am pleased and grateful that Foresight Energy LP and its subsidiaries
                       (the "Company") have retained this firm as its counsel to assist in analyzing and
                       implementing the Company's restructuring alternatives. We are very excited at the
                       opportunity to work with you and your colleagues. I write to confirm our acceptance of
                       your engagement of us as counsel and to provide you with certain information concerning
                       our practices and policies on fees, billing, collection, conflicts, and other material terms
                       of our engagement. The rules governing our professional obligations require that we
                       establish at the outset a common understanding about the terms and conditions of our
                       employment. We began work on the matter, and our engagement is effective, as of
                       December 14, 2015. The retainer for this engagement is $500,000.00, subject to increase
                       as set forth below.
  Case 20-41308      Doc 33     Filed 03/10/20 Entered 03/10/20 11:15:19             Main Document
PAl'L, Wl-ISS, RU-'KINO,    W H A R T O N & Pg
                                            Ci A56
                                                 R Rof
                                                     K S61
                                                         ON LLP


      Rashda M. Buttar, Esq.
      Senior Vice President - General Counsel
      Foresight Energy LP




                                     TERMS OF ENGAGEMENT

                     The following terms and conditions apply to our engagement as your
      counsel:

                      1.      Scope of Representation and Client Relationship — We agree
      to provide you with legal services, as requested by you from time to time, which in our
      professional judgment are reasonably necessary and appropriate in connection with the
      matter described above. At this time, our engagement is limited to the matter described
      above, though we would be pleased to consider representing you in such other matters as
      you may request. The terms and conditions of our engagement in any such other matter
      will be those set forth in this letter unless we otherwise mutually agree in writing. In all
      matters in which we represent you, we will provide services of a strictly legal nature, and
      it is understood that you will not be relying on us for business, investment, or accounting
      advice, nor to assess or vouch for the character or creditworthiness of any third person.

                       Unless we otherwise agree or our representation of you otherwise requires,
      our engagement is solely with the individuals or entities specifically identified as clients
      in this letter. By entering into this agreement, we are not agreeing to represent any other
      individuals or entities not named as clients herein, including your parent, subsidiary or
      affiliated corporations or businesses.

                    The question of whether our fees are covered by some third-party
      agreement (including an insurance policy) is not within the scope of our representation,
      unless you specifically request us to consider that question.

                       2.     Retainer — It is our policy to obtain a retainer at the outset of
      each new representation in an amount appropriate to the size and scope of the matter. On
      occasion, we will also require an increase in a prior retainer owing to unforeseen
      circumstances, or an advance on substantial expenses we must incur on your behalf.
      Your payment of the retainer is a prepayment subject to refund, which means that the
      retainer is the property of this firm upon receipt. Unless we otherwise agree, the retainer
      will be applied to our final statement rendered to you on the matter. If the amount of the
      retainer exceeds the sum due and owing in our final statement, we will return the balance
      to you.

                     3.      Fees for Legal Services — Our fees for legal services are based
      on our assessment of the reasonable value of our services. To assist us in determining
      that value, we assign hourly rates to each of our lawyers and legal assistants, and require
      each to maintain a record of the time spent and the services rendered on a particular
      matter. Time is recorded in tenths of an hour, which is the minimum we charge for any
   Case 20-41308       Doc 33    Filed 03/10/20 Entered 03/10/20 11:15:19             Main Document
                                             Pg
PAUL, WEISS, R I P K I N D , W H A R T O N & G  57
                                               AR R Iof
                                                     S O61
                                                         N LLP


        Rashda M. Buttar, Esq.
        Senior Vice President - General Counsel
        Foresight Energy LP


        service. Our hourly rates, which are based on seniority, currently range from $995 to
        $1,330 per hour for partners; $945 to $970 per hour for counsel; $425 to $900 per hour
        for staff attorneys and associates; and $95 to $315 per hour for legal assistants. From
        time to time, we reassess these rates to account for increases in our costs, augmentation
        of the experience and ability of our legal personnel and other factors, and thus our current
        rates may change (and be thereafter applied to all unbilled time) during our representation
        of you. In addition to hourly rates, we may also take account of the types of services
        involved; the size, scope, complexity, and time limitations of the matter; the results
        obtained; and other relevant circumstances, including any factors that you may wish to
        call to our attention. We are prepared, consistent with these principles, to adapt our
        valuation of services in advance of undertaking the representation to address any special
        needs you may raise with us.

                        4.      Disbursements & Other Charges — We are committed to
        serving you with the most effective and cost-efficient support systems reasonably
        required as an incident to our legal services, and to this end we allocate charges for such
        systems in accordance with the extent of usage by individual clients, which are billed in
        addition to our fee for legal services. We provide certain services (or incur costs) in-
        house for which we charge an amount calculated in an effort fairly to reflect the
        equipment, personnel and overhead costs to us of providing the services to you. We
        obtain other services (or incur other costs) from outside vendors or suppliers for which
        we charge only the amount billed to us by the vendor or supplier. We may forward the
        invoices from these outside sources directly to you, in which event you will be
        responsible to pay the invoices in accordance with their terms. Otherwise, our statements
        will separately bill you for these disbursements and other charges.

                       In the event we are required to respond to a subpoena or other formal
        request from a third party relating to services we have performed for you, you agree to
        reimburse us for our time and expense incurred in responding to such request.

                        5.      Billing — We want our clients to be satisfied with both the
        quality of our services and the reasonableness of our bills, and we earnestly invite you to
        discuss with us any questions or comments you may have about any of our fees and
        charges or the format of our bills. Our practice is to bill on a monthly basis for the fees,
        disbursements, and related charges incurred in the preceding month, except that, in
        certain transactions, we may mutually agree that some or all of the billing will be done on
        some other basis. While we make every effort to include all disbursements in the
        statements for the period in which they were incurred, some costs (especially telephone
        or outside vendor expenses) are not available at the time of billing and must therefore be
        included in a later statement. Our statements are due and owing upon receipt. In the
        event that some or all of our fees might be subject to payment by some third party (e.g.,
        an insurance company), we regard our client as responsible for the payment of our fees
        and, absent a specific agreement to the contrary, we will not look to the third party for
   Case 20-41308       Doc 33    Filed 03/10/20 Entered 03/10/20 11:15:19               Main Document
                                             Pg
PAUL, WKISS, R I P K I N D , W H A R T O N & G  58
                                               AR R Iof
                                                     S O61
                                                         N LLP


        Rashda M. Buttar, Esq.
        Senior Vice President - General Counsel
        Foresight Energy LP


        payment. We first apply all payments we receive from you to our oldest outstanding
        statement.

                        6.     Managing Costs — We are sensitive to the need to manage and,
        when possible, to predict legal costs. We are happy to work with you to estimate our
        likely fees and expenses in connection with our services. You understand, however, that
        any estimate of projected fees is necessarily only an inexact approximation based on
        assumptions that may prove unfounded in the unique circumstances of each matter, and
        that such estimates are not intended as either a maximum or a minimum fee for our legal
        services.

                         7.      Outside Experts — In the course of our representation it may be
        appropriate, with your advance approval, to retain persons of special training or expertise
        to assist in the rendition of legal services (e.g., accountants, economists, investigators).
        Owing to privileges that may apply to services that an attorney requests from a third
        party, it will often be advisable for this firm to assume responsibility for hiring such
        experts. Notwithstanding that the contractual relationship may be with this firm,
        however, you agree that you will bear the responsibility directly to pay the invoices for
        the fees and expenses incurred by these persons.

                       8.      Arbitration — In certain circumstances, you may have the right
        to demand arbitration of a dispute over our legal fees in civil matters involving amounts
        greater than one thousand dollars ($1,000) and less than fifty thousand dollars ($50,000).
        In the event such a dispute arises, we shall notify you in writing of your rights, if any, to
        demand mediation or arbitration, processes that may have significant advantages for you.

                        9.       Confidentiality — For our relationship to succeed, it is essential
        for you to provide us with all factual information reasonably relevant and material to the
        subject matter of our representation. We regard the lawyer's duty to preserve the
        confidences and secrets of a client with the utmost seriousness. In instances in which we
        represent a corporation, partnership, or other legal entity, our attorney-client relationship
        is with, and this duty of confidentiality is owed only to, the entity, and not to the entity's
        parent or subsidiary corporations nor its shareholders, officers, directors, founders,
        managers, employees or partners, unless you instruct us or our representation of you
        requires otherwise. As a result, the confidences and secrets we obtain in the course of
        such representations belong to and may be waived by the organization we represent, and
        not by the employees, officers, or directors of the organization. Of course, in the absence
        of a conflict, we are free to represent these other persons, but should not be deemed to do
        so without our express agreement to that effect.

                       10.     Conflicts of Interest — We wish to avoid any circumstance in
        which you would regard our representation of another client to be inconsistent with our
        duties to and understandings with you. Unless we have told you otherwise, we do not
   Case 20-41308       Doc 33         Filed 03/10/20 Entered 03/10/20 11:15:19         Main Document
PAUL, W P I S S , R I P K I N D , W H A R T O N & Pg
                                                  G A 59
                                                      R R Iof
                                                            SO61
                                                               N LLP


        Rashda M. Buttar, Esq.
        Senior Vice President - General Counsel
        Foresight Energy LP


        now represent another client in the specific matter in which you have retained us.
        Because we represent a large number of clients in a wide variety of legal matters around
        the world, however, it is possible that we currently represent, or in the future may be
        asked to represent, in some other matter unrelated to the specific matter in which you
        have engaged us, some person or entity whose interests are actually or potentially adverse
        to your interests in this or other matters, including in negotiations, work-outs, bankruptcy
        proceedings, or litigation. We agree that we will not undertake any such representation if
        the subject of the other representation is related to the specific matter in which we
        currently represent you. If the matters are not related, however, then you hereby agree
        that we will be free to undertake such an unrelated adverse representation provided that
        (a) the unrelated representation will not implicate any confidential information we have
        received from you, and (b) the other client has consented to our continued representation
        of you. This means that this firm could represent another client against you in an
        unrelated matter such as a lawsuit, a transaction, or some other matter. Your agreement
        as set forth in this paragraph represents your acknowledgement that such adverse
        representations are foreseeable to you, and effects a waiver of your right, if any there be,
        to object to our representation in the unrelated matter of another client whose interests are
        adverse to yours. Since we understand that you are experienced in retaining counsel, we
        are relying upon your agreement to the foregoing in undertaking this representation. We
        urge you to ask us (or other counsel) any questions concerning this paragraph before we
        undertake to represent you.

                         Moreover, in the course of representing you, and in order fully to satisfy
        our professional obligations, we may from time to time need to consult with the lawyers
        in this firm responsible for advising the firm on ethical issues, including issues that may
        implicate your interests. You acknowledge and agree that, notwithstanding this potential
        for conflict in consideration of our professional obligations, the firm is free to consult
        with its own internal counsel on such matters without your consent and that such
        consultations are privileged and confidential.

                         11.    Termination — We hope and trust that our relationship with you
        will be a long and fruitful one. Nevertheless, you are free to terminate our representation
        of you at any time unless judicial approval is required for us to withdraw, in which event
        we agree not to oppose such withdrawal. Subject always to any applicable rule of court,
        we may terminate this agreement if you deliberately disregard the terms of this agreement
        or if, in our professional judgment, we are unable to continue the representation
        consistent with our ethical obligations. Notwithstanding any such termination, you
        remain liable to pay all fees and charges incurred up to the date of termination. Upon
        completion of the matter to which this engagement letter applies, or the earlier
        termination of the representation, our attorney-client relationship will end unless we
        agree to continue the representation on other matters. We shall have no continuing
        obligation to advise you on any matter unless we otherwise agree in writing.
  Case 20-41308     Doc 33     Filed 03/10/20 Entered 03/10/20 11:15:19            Main Document
                                          Pg 60 of 61
PAUL, WPISS, RIPKIND, WHARTON & GARRISON LLP

      Rashda M. Buttar, Esq.
      Senior Vice President - General Counsel
      Foresight Energy LP                                                                       6


                      12.     Legal Updates, Publications and Events — You agree that we
      may contact you with legal updates or other publications which we believe may be useful
      to you (for example, with details of relevant changes in law). In addition, you agree that
      we may send you invitations to events such as client seminars on various legal topics.
      We may contact you for these purposes by email, mail or telephone (as appropriate). If
      you prefer not to be contacted for these purposes, please email us at
      pr'ivacy,'ajpaulweiss.com.

                    13.     Governing Law — Any controversy, dispute or claim of any
      kind between us shall be governed by and interpreted in accordance with the laws of the
      state of New York, without regard to any provisions governing conflicts of laws.

                    14.    Entire Agreement — These terms set out the entire agreement
      between you and us concerning our provision of legal services. Any modifications of or
      amendments to these terms must be in writing and agreed by both parties.

                      15.     Records Management and Retention — We will maintain all
      paper and electronic records related to our representation of you in secure facilities and
      on secure servers. Those records will include documents such as legal pleadings,
      transactional documents, substantive correspondence and other documents reasonably
      necessary to our representation of you in the matter (the "Client File"). The Client File is
      your property. The records may also include purely internal firm documents prepared for
      the purpose of facilitating performance of our legal services in the form of research
      memoranda, outlines, emails, handwritten notes and mark-ups of documents, as well as
      new matter intake forms and internal conflicts checking records. These records are our
      property. At the close of a specific matter, we will return to you your original
      documents, if any, related to the matter. At your request, any remaining records in the
      Client File will be returned to you at your expense. You agree that we may make
      physical or electronic copies if we choose at our own expense. You agree and understand
      that any materials left with us after the engagement has terminated may be retained or
      destroyed at our discretion without further notice to you and in a manner which preserves
      the confidential and secret nature of their contents. The firm's current policy is to retain
      records (other than duplicates and the like) for a period often years after the matter has
      terminated. In personal representation matters, the retention period is twenty years. At
      the expiration of the relevant retention period, the retained matter records will be
      destroyed. Please advise us if you have a records retention policy in place with which we
      will need to comply.
